EXHIBIT 10.1

EXECUTION VERSION

 

  DATED    10 June 2010   

GOODMAN EUROPE DEVELOPMENT TRUST

and

RT PRINCETON CE HOLDINGS, LLC

and

GOODMAN PRINCETON HOLDINGS (LUX) S.À R.L.

           

SHAREHOLDERS’ AGREEMENT

in respect of GOODMAN PRINCETON HOLDINGS (LUX) S.À R.L.

           

LOGO [g93715logo.jpg]

Lacon House

84 Theobald’s Road

London WC1X 8RW

Tel: +44(0)20 7524 6000



--------------------------------------------------------------------------------

CONTENTS

 

Clause

 

Subject matter

  

Page

1.

  DEFINITIONS AND INTERPRETATION    1

2.

  THE BUSINESS OF THE COMPANY    17

3.

  COMPLETION    17

4.

  DIRECTORS AND MANAGEMENT    18

5.

  RESERVED MATTERS    23

6.

  DEADLOCK    23

7.

  BUY SELL OPTION    25

8.

  BANKING ARRANGEMENTS    28

9.

  ACCOUNTING RECORDS, BUDGETS AND FINANCIAL INFORMATION    29

10.

  FINANCING THE COMPANY    31

11.

  DISTRIBUTIONS AND DIVIDENDS    32

12.

  SECRETARIAL AND ACCOUNTING FUNCTIONS    34

13.

  INTELLECTUAL PROPERTY RIGHTS    34

14.

  CONFIDENTIALITY    35

15.

  ANNOUNCEMENTS    37

16.

  FIRST RIGHT OF OFFER ON QUALIFYING ASSETS    37

17.

  GOOD FAITH    41

18.

  COMPLIANCE WITH THIS AGREEMENT AND THE ARTICLES    41

19.

  TRANSFERS OF SHARES AND PECS    41

20.

  DEFAULT EVENTS    42

21.

  DETERMINATION OF NAV    44

22.

  COMPLETION OF THE SALE AND PURCHASE OF SHARES AND PECS    44

23.

  ASSIGNMENT    45

24.

  SUCCESSORS    46

25.

  DURATION    46

26.

  TAX    47

27.

  ENTIRE AGREEMENT    48

28.

  SEVERANCE    48

29.

  NO PARTNERSHIP    48

30.

  STATUS OF AGREEMENT    49

31.

  VARIATION    49

32.

  WAIVER    49

33.

  COSTS    49

34.

  FURTHER ASSURANCE    49

35.

  COUNTERPARTS    50

36.

  NOTICES    50

37.

  GOVERNING LAW AND JURISDICTION    52   SCHEDULE 1 Initial Properties    53  
SCHEDULE 2    54   Part 1 – Major Decisions    54   Part 2 – Reserved Matters   
54   SCHEDULE 3 Completion    55   SCHEDULE 4 Instrument of Adherence    57  
SCHEDULE 5 Articles    59   SCHEDULE 6 Due Diligence Materials    60   SCHEDULE
7 PECs Terms and Conditions    61   SCHEDULE 8 Distribution Worked Example    62
  SCHEDULE 9 Certain US Federal Income Tax Provisions    63

 

i



--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT

 

DATE    10 June 2010

PARTIES

 

(1) GOODMAN EUROPE DEVELOPMENT TRUST acting by its trustee GOODMAN EUROPE
DEVELOPMENT PTY LTD (incorporated and registered in New South Wales, Australia
under company registration number ACN 119 827 726), the registered office of
which is at c/o Level 10, 60 Castlereagh Street, Sydney NSW 2000, Australia
(“Goodman”);

 

(2) RT PRINCETON CE HOLDINGS, LLC (a Delaware Limited Liability Company with its
principal place of business at 47 Hulfish Street, Suite 210, Princeton, New
Jersey 08542, USA (“RTPCE”); and

 

(3) GOODMAN PRINCETON HOLDINGS (LUX) S.À R.L. (a Luxembourg private limited
liability company (société à responsabilité limitée) incorporated and in process
of registration with the Luxembourg company registry (Registre de Commerce et
des Sociétés), the registered office of which is at 8, rue Heine, L-1720
Luxembourg, Grand-Duchy of Luxembourg (the “Company”).

RECITALS

 

(A) The Company was incorporated on 20 May 2010 and was originally owned 100% by
Goodman.

 

(B) On 9 June 2010 Goodman transferred 80% of its shares in the Company to
RTPCE.

 

(C) Goodman and RTPCE intend to acquire and hold the Properties through the
Company for investment purposes.

 

(D) This agreement sets out the terms and conditions on which Goodman and RTPCE
agree to establish the Company and the rights and obligations of each of them as
its shareholders.

IT IS AGREED AS FOLLOWS:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this agreement the following definitions apply:

“2006 Act”

means the United Kingdom Companies Act 2006;



--------------------------------------------------------------------------------

“A Director”

means a Director appointed an A Director pursuant to this agreement or the
Articles;

“A Share”

means an A ordinary share in the share capital of the Company having a par value
of one Euro (€1.00);

“Administrator”

means Goodman Europe or such other person appointed as administrator to the
Company and, where appropriate, the Indirect Investment Vehicles;

“Administration and Secretarial Agreement”

means the agreement dated on or about the date of this agreement to be entered
into between (1) the Administrator and (2) the Company in relation to the
provision of secretarial services to the Company and any Indirect Investment
Vehicles (with such amendments as the Shareholders agree);

“Agreed Form”

means in a form agreed by and signed by or on behalf of each of the parties and
initialled by them or on their behalf for identification;

“Alternative Representative”

has the meaning given to that term in clause 4.10.3;

“Appointor”

means, in relation to a Director or Representative, the Shareholder which
nominated and appointed such Director or Representative in accordance with this
agreement or the Articles;

“Articles”

means the articles of association of the Company in the form set out in Schedule
5 to be adopted pursuant to this agreement and as amended from time to time
which are also to be adopted as the articles of association of the Indirect
Investment Vehicles (with such amendments as the Shareholders agree);

“Asset Plan”

means an asset plan in respect of each Property from time to time as more fully
described in clause 9.2.1;

“Associate”

means:

 

  (a) in the case of a company, a subsidiary undertaking or parent undertaking
of the company, and any other subsidiary undertaking of such parent undertaking;



--------------------------------------------------------------------------------

  (b) in any other case, any body corporate or unincorporated association
(including but not limited to a partnership, limited partnership or trust)
directly or indirectly controlled by the person concerned, and for this purpose
“control” shall have the same meaning as in section 1124 of the United Kingdom
Corporation Tax Act 2010.

provided that:

 

  (i) neither of CB Richard Ellis Inc or any of its subsidiaries shall be deemed
to be an Associate of RTPCE;

 

  (ii) in the case of Goodman, each of Goodman Limited and its subsidiaries, the
Investment Adviser, the Development Manager, the Property Manager and Goodman
Operator (UK) Limited shall be deemed to be an Associate of Goodman; and

 

  (iii) an Excluded Entity shall be deemed not to be an Associate of Goodman or
the Investment Adviser;

“Auditors”

means the auditors of the Company from time to time;

“B Director”

means a Director appointed a B Director pursuant to this agreement or the
Articles;

“B Share”

means a B ordinary share in the share capital of the Company having a par value
of one Euro (€1.00);

“Bank Accounts”

means the Company’s bank accounts from time to time;

“Board”

means the board of directors (conseil de gérance) of the Company from time to
time;

“Business”

means the business of the Company as described in clause 2.1;

“Business Day”

means a day other than a Saturday, Sunday or a day on which banks are authorised
to close in the City of Luxembourg or the City of London;

“Business Plan”

means a business plan in respect of the Group from time to time as more fully
described in clause 9.2.1;

“Capital Proceeds”

means all proceeds of a capital nature received by the Company following a
disposal or liquidation of all or any part of the Properties or any of the
Indirect Investment Vehicles (as appropriate) or following any refinancing of
the Group’s borrowings or any equity release;



--------------------------------------------------------------------------------

“Chairman”

means the chairman of the Board from time to time;

“Companies Law”

means the law of 10 August 1915 on commercial companies, as amended from time to
time;

“Company Buy Offer”

has the meaning given to that term in clause 7.1.1(a);

“Company Buy-Sell Notice”

has the meaning given to that term in clause 7.1.1;

“Company Offeree”

has the meaning given to that term in clause 7.1.1;

“Company Offeror”

has the meaning given to that term in clause 7.1.1;

“Company Sell Offer”

has the meaning given to that term in clause 7.1.1(b);

“Completion”

means the completion of the subscription for PECs by Goodman and RTPCE and
acquisition of the Düren SPV and the Schönberg SPV by the Company and entry into
the Langenbach Agreement in accordance with clauses 3 and 10 and Schedule 3;

“Confidential Information”

means all information relating to the Business, the Group, any Property or to
any Shareholder or any Associate of any Shareholder including, without
limitation, trade secrets, any financial or trading information and the contents
of this agreement and any other agreement referred to in this agreement;

“CSSF”

means the Commission de Surveillance du Secteur Financier;

“Deadlock”

has the meaning given to that term in clause 6.2;

“Deadlock Date”

has the meaning given to that term in clause 6.6;



--------------------------------------------------------------------------------

“Deadlock Notice”

has the meaning given to that term in clause 6.3;

“Default Event”

has the meaning given to that term in clause 20.1;

“Defaulting Buy-Sell Shareholder”

has the meaning given to that term in clause 7.3.4(b);

“Defaulting Shareholder”

has the meaning given to that term in clause 20.1;

“Development Manager”

means Goodman Europe or any other person appointed as development manager to the
Company or any Indirect Investment Vehicle from time to time;

“Development Management Agreement”

means any development management agreement to be entered into between (1) the
Development Manager and (2) the Company in relation to the provision of
development management services to the Company and any Indirect Investment
Vehicle from time to time;

“Director”

means a director (gérant) designated as an A Director or a B Director, as the
case may be, appointed in accordance with the Articles or this agreement and the
expression “Directors” shall be construed accordingly;

“Disposal”

means the sale, transfer or other disposition of a Property or any Indirect
Investment Vehicle that owns (either directly or indirectly) such Property;

“Drawdown Notice”

has the meaning given to that term in clause 10.7.1;

“Due Diligence Materials”

has the meaning given to that term in clause 16.3.1;

“Düren Property”

means the property known as “Düren” as described more fully in Schedule 1;

“Düren SPV”

means, Goodman Aventurine Logistics (Lux) Sarl a Luxembourg private limited
liability company (société à responsabilité limitée) duly incorporated and
registered with the Luxembourg company registry under number B 136616, the
registered office of which is at 8, rue Heine, L-1720 Luxembourg, being the
entity that owns the Düren Property;



--------------------------------------------------------------------------------

“Emergency Funding”

means funding required for any valid business purpose of the Company or any
Indirect Investment Vehicle as determined by the Property Manager or either
Shareholder in each case in its reasonable discretion as being required on short
notice, including for the prevention of danger or damage to any person or any
Property, where the Shareholders do not agree on whether such funding should be
provided;

“Emergency Shareholder Loan”

has the meaning given to that term in clause 10.7.1;

“Encumbrance”

includes any mortgage, charge (fixed or floating), pledge, lien, hypothecation,
guarantee, trust, right of set-off or other third party right or interest (legal
or equitable) including any assignment by way of security, reservation of title
or other security interest of any kind, however created or arising, or any other
agreement or arrangement (including a sale and repurchase agreement) having
similar effect;

“Estimated Gross Asset Value”

has the meaning given to that term in clause 7.1.1;

“Excluded Entity”

means:

 

  (a) any person in respect of which the Investment Adviser or any of its
Associates has been appointed as an investment or asset adviser or manager
(whether discretionary or not), other than Goodman Limited or any of its
Associates; or

 

  (b) any fund, joint venture, investment club, collective investment scheme,
pooled investment vehicle or similar entity (whether incorporated or
unincorporated) which is owned in part, managed or advised by the Investment
Adviser or any of its Associates,

provided that none of the Investment Adviser, Property Manager or Development
Manager (or any of their assignees under the Investment Advisory Agreement,
Property Services Agreement or a Development Management Agreement which are
Associates of Goodman Limited) shall be an Excluded Entity;

“Executive Committee”

shall have the meaning given to that term in clause 4.10.1;

“Finance Agreements”

means any loan, finance, security or other agreements or documents entered into
by the Company and/or any Indirect Investment Vehicle with any third party
lender or provider of finance;



--------------------------------------------------------------------------------

“Financial Year”

in relation to the Company, means a financial accounting period of 12 months
ending 31 December, but in the first year the Company is formed, means the
period starting with the day the Company is formed and ending on 31 December
2010, and in the last year of the Company the period from 1 January in such year
to the date of dissolution of the Company;

“First Notice”

has the meaning given to that term in clause 16.3.1;

“First Preferred Return”

means, in the case of each Shareholder, the sum of (a) an amount equal to eight
and a half percent (8.5%) per annum, determined on a basis of 365 or 366
calendar days as the case may be, for the actual number of days in the Financial
Year for which the first preferred return is being determined, of the average
daily balance of such Shareholder’s Unreturned Capital for the given Financial
Year plus (b) any amount of first preferred return in respect of paragraph
(a) for any previous Financial Years to the extent not actually distributed
pursuant to clause 11.1.1 or 11.1.2, cumulative and compounded at eight and a
half percent (8.5%) on an annual basis;

“First Series PECs”

means the first series PECs in the Agreed Form and which are to be issued by the
Company to Goodman on Completion;

“FSA”

means the United Kingdom Financial Services Authority;

“FSMA”

means the United Kingdom Financial Services and Markets Act 2000;

“General Partner”

means Goodman Princeton Participation GP GmbH, being the general partner of the
Limited Partnership;

“Goodman Europe”

means Goodman Europe (Lux) S.A., a public limited liability company (société
anonyme) duly incorporated and registered with the in Luxembourg company
registry under number B 105319, the registered office which is at 8, rue Heine,
L-1720 Luxembourg;

“Goodman Limited”

means Goodman Limited, a company incorporated in Australia under company number
ACN 000 123 071;

“Goodman Representative”

has the meaning given to that term in clause 4.10.2;



--------------------------------------------------------------------------------

“Goodman Senior Officer”

has the meaning given to that term in clause 6.5.1;

“Group”

means the Company and its subsidiaries (including each of the Indirect
Investment Vehicles) from time to time and the expression “Group Member” means
any one of them;

“Holdco”

means Goodman Princeton Investments (Lux) S.à r.l;

“Indemnified Person”

has the meaning given to that term in clause 9.3.2(a);

“Indirect Investment Vehicle”

means any limited partnership, limited liability partnership, general
partnership, company, unit trust, offshore holding structure or collective
investment scheme that is, or will be, either directly or indirectly wholly
owned by the Company or in which another Indirect Investment Vehicle has a
majority ownership interest, including Holdco, the General Partner and the
Limited Partnership;

“Initial Plans”

means the Business Plan for the Group and the Asset Plan for each Initial
Property in Agreed Form to be adopted at Completion;

“Initial Investment Term”

means the date falling three years after the date of this agreement;

“Initial Properties”

means:

 

  (a) the Düren Property;

 

  (b) the Schönberg Property; and

 

  (c) the Langenbach Property;

“Initial Term”

has the meaning given to that term in clause 25.1;

“Instrument of Adherence”

means an instrument in the form set out in Schedule 4;

“Intellectual Property Rights”

means inventions, patents, technical information and know-how of all
descriptions, utility models, trade marks, service marks, rights in design
(registered and unregistered), semi-conductor topography rights, copyrights
(including rights in computer software), database rights, business and trade
names and associated



--------------------------------------------------------------------------------

goodwill, domain names and all other industrial or intellectual property or
other rights or forms of protection of a similar nature or having similar effect
in any part of the world and all rights in and in relation to any of them,
applications to register any of them, and the rights to apply for or claim
priority in respect of any of them;

“Interested Director”

means in respect of a Related Party Contract:

 

  (a) a Director (or director of an Indirect Investment Vehicle) who is a party
to a Related Party Contract; or

 

  (b) a Director (or director of an Indirect Investment Vehicle) whose Appointor
(or an Associate of the Appointor) is a party to a Related Party Contract;

“Interested Party”

means an Interested Director, an Interested Representative, his or her Appointor
(in each case) and any Associate of such Appointor;

“Interested Representative”

means in respect of a Related Party Contract:

 

  (a) a Representative who is a party to a Related Party Contract; or

 

  (b) a Representative whose Appointor (or an Associate of the Appointor) is a
party to a Related Party Contract;

“Investment Adviser”

means Goodman Europe or any other person appointed as investment adviser to the
Company from time to time;

“Investment Advisory Agreement”

means the investment advisory agreement dated on or about the date of this
agreement to be in Agreed Form to be entered into between (1) the Company
(2) the Investment Adviser and (3) Goodman Operator (UK) Limited in relation to
the provision of investment advisory services to the Company and any Indirect
Investment Vehicle;

“IRR”

means the annual internal rate of return (expressed as a percentage) which when
applied as a discount to a particular set of cashflows gives the net present
value of that set of cashflows as zero having adopted the convention of outflows
as positive and inflows as negative on the basis that:

 

  (a) each of those cashflows is regarded as arising at the date on which the
cashflow in question occurs or is deemed to occur; and

 

  (b) the rate of return is treated as compounding annually;

“Joint Venture Documents”

means:

 

  (a) this agreement;



--------------------------------------------------------------------------------

  (b) the Service Agreements;

 

  (c) the Administration and Secretarial Agreement;

 

  (d) the Trade Mark Licence Agreement; and

 

  (e) the Sale and Purchase Agreements;

“Langenbach Agreement”

means the conditional agreement for the acquisition of the shares in the
Langenbach SPV by Holdco and the Limited Partnership represented by the General
Partner;

“Langenbach Property”

means the property known as “Langenbach” as described more fully in Schedule 1;

“Langenbach SPV”

means, Goodman Langenbach Logistics (Lux) Sàrl (a Luxembourg private limited
liability company (société à responsabilité limitée)) duly incorporated and in
the process of being registered with the Luxembourg company registry, the
registered office of which is at 8, rue Heine, L-1720 Luxembourg, being the
entity that owns the Langenbach Property;

“Limited Partnership”

means Goodman Princeton Participation GP GmbH & Co KG being a limited
partnership (Kommanditgesellschaft) established under the laws of Germany;

“Lux GAAP”

means the generally accepted accounting principles applicable under Luxembourg
law;

“Luxembourg”

means the Grand Duchy of Luxembourg;

“Major Decisions”

means all matters set out in Part 1 of Schedule 2;

“Market Value”

means market value as determined in accordance with the latest valuation
standards of the International Valuations Standard Council from time to time
with such amendments for market practice in the relevant local jurisdictions as
the Investment Adviser considers appropriate;

“NAV”

means, at the relevant time, the net asset value of the Company determined in
accordance with Lux GAAP with such adjustments as the Auditors shall reasonably
determine and calculated pursuant to clause 21 by:

 

  (a) taking the aggregate of:

 

  (i) the asset value of the Indirect Investment Vehicles (in relation to which
the value of each Property shall be its Market Value at the relevant time, as
determined by the Valuers) and, for the avoidance of doubt, any cash deposits
(whether held as contingencies, other contingency or sinking fund amounts or
otherwise) and receivables of any Indirect Investment Vehicle shall be included
as assets; and



--------------------------------------------------------------------------------

  (ii) the current market value of any other assets of the Company including the
PECs in issue and any cash deposits;

 

  (b) deducting outstanding liabilities of the Company as at the relevant time
excluding any PECs in issue; and

 

  (c) applying the following additional principles:

 

  (i) cash and short term deposits shall be taken at face value;

 

  (ii) there shall be deducted the total amount of any actual or estimated
liabilities properly payable by the Company or any Indirect Investment Vehicle
(to the extent not already taken into account in determining values under
paragraphs (a) and (b) above);

 

  (iii) there shall be added the amount of any prepayments made by the Company
or any Indirect Investment Vehicle (to the extent not already taken into account
in determining values under paragraphs (a) and (b) above) in respect of any
period after the date for calculation of the net asset value;

 

  (iv) goodwill and other intangible assets shall be excluded;

 

  (v) any Property which is the subject of an unconditional binding contract for
sale shall be taken at the contract price less any associated costs of sale; and

 

  (vi) the value or liability (as the case may be) under any interest rate or
other hedging arrangements or any fixed interest rate debt instrument shall be
marked to market as at the relevant date;

“NAV per Share”

means at the relevant time the amount determined by dividing the NAV by the
total number of Shares then in issue;

“Net Income”

means all receipts of an income nature received by the Company (on an accruals
basis) from any equity or debt instruments held by the Company in any Indirect
Investment Vehicle in respect to the Group’s operations;

“Non-Defaulting Shareholder”

has the meaning given to that term in clause 20.1;

“Offer Period”

has the meaning given to that term in clause 16.1.2;



--------------------------------------------------------------------------------

“Panel on Takeovers and Mergers”

means the United Kingdom Panel on Takeovers and Mergers;

“PECs”

means the preferred equity certificates issued or to be issued by the Company,
each having a nominal value of one Euro cent (€0.01) each including the First
Series PECs, the Second Series PECs and any further series of PECs issued by the
Company pursuant to this agreement;

“PECs Terms and Conditions”

means the terms and conditions of PECs to be issued pursuant to this agreement
as set out in Schedule 7;

“PEC Transfer Agreement”

means a transfer agreement relating to the PECs in a form to be approved by the
Company at the relevant time;

“Performance Fee”

means the performance fee paid (or to be paid) to Goodman Europe as investment
adviser pursuant to the Investment Advisory Agreement;

“Properties”

means, as the context requires:

 

  (a) the Initial Properties;

 

  (b) any other property acquired by the Company after the date of this
agreement, either directly or by way of an Indirect Investment Vehicle; and

 

  (c) any interest in such property;

“Property Buy Offer”

has the meaning given to that term in clause 7.2.1(a);

“Property Buy-Sell Notice”

has the meaning given to that term in clause 7.2.1;

“Property Manager”

means Goodman Europe or any other person appointed as property manager from time
to time of each of the Properties;

“Property Offeree”

has the meaning given to that term in clause 7.2.1;

“Property Offeror”

has the meaning given to that term in clause 7.2.1;



--------------------------------------------------------------------------------

“Property Sell Offer”

has the meaning given to that term in clause 7.2.1(b);

“Property Services Agreement”

means the property services agreement dated on or about the date of this
agreement to be in Agreed Form to be entered into between (1) the Property
Manager, (2) the Company and (3) Indirect Investment Vehicles in relation to the
provision of property management services to the Company and any Indirect
Investment Vehicle;

“Qualifying Asset”

has the meaning given to that term in clause 16.2.1;

“Quarter”

means a quarter of the Financial Year each such quarter ending on 31 March,
30 June, 30 September and 31 December;

“Quarter End”

means the last day of each Quarter;

“Related Party Contract”

means a contract, arrangement or understanding that is between:

 

  (a) on the one hand, a Director, a Representative, his or her Appointor (in
each case), any director, officer or Associate of such Appointor (other than the
Company or any Indirect Investment Vehicle); and

 

  (b) on the other hand, the Company, an Indirect Investment Vehicle or any
other entity in which any of the Company or any Indirect Investment Vehicle is
interested, in any matter and in any capacity (including, without limitation, on
its own account, jointly with or on behalf of any other person, firm, company or
other entity, or as an employee, manager, director, shareholder, member,
partner, joint venture participant or consultant),

and shall be deemed to include the Joint Venture Documents and any agreement or
transaction with, hiring for services rendered, or the payment of any fees or
other remuneration to any Director, Representative or Shareholder or any
Associate of a Shareholder or any of their respective members, shareholders,
officers or directors;

“Relevant Date”

has the meaning given to that term in clause 21.1.1;

“Relevant Property”

has the meaning given to that term in clause 6.6;

“Representative”

has the meaning given to that term in clause 4.10.2;



--------------------------------------------------------------------------------

“Reserved Matters”

means the matters listed in Part 2 of Schedule 2;

“RTPCE Notice”

has the meaning given to that term in clause 16.5.2;

“RTPCE Offer”

has the meaning given to that term in clause 16.5.1;

“RTPCE Representative”

has the meaning given to that term in clause 4.10.2;

“RTPCE Senior Officer”

has the meaning given to that term in clause 6.5.2;

“Sale and Purchase Agreements”

means:

 

  (a) the Langenbach Agreement; and

 

  (b) the sale and purchase agreement for the acquisition of the shares in the
Düren SPV and the Schönberg SPV by the Company and the Limited Partnership
represented by the General Partner;

“Schönberg Property”

means the property known as “Schönberg” as described more fully in Schedule 1;

“Schönberg SPV”

means, Goodman Marcasite Logistics (Lux) S.à.r.l (a Luxembourg private limited
liability (société à responsabilité limitée) duly incorporated and in registered
with the Luxembourg company registry under number B 137791, the registered
office of which is at 8, rue Heine, L-1720 Luxembourg, being the entity that
owns the Schönberg Property;

“Second Preferred Return”

means, in the case of each Shareholder, the sum of (a) an amount equal to one
and a half percent (1.5%) per annum, determined on a basis of 365 or 366
calendar days as the case may be, for the actual number of days in the Financial
Year for which the second preferred return is being determined, of the average
daily balance of such Shareholder’s Unreturned Capital for the given Financial
Year plus (b) any amount of second preferred return in respect of paragraph
(a) for any previous Financial Years to the extent not actually distributed
pursuant to clause 11.1.1 or 11.1.2, cumulative and compounded at ten percent
(10%) on an annual basis;

“Second Series PECs”

means the second series PECs in the Agreed Form and which are to be issued by
the Company to RTPCE on Completion;



--------------------------------------------------------------------------------

“Service Agreements”

means:

 

  (a) the Investment Advisory Agreement;

 

  (b) any Development Management Agreement; and

 

  (c) the Property Services Agreement;

“Share”

means any share (part sociale) in the subscribed share capital of the Company of
whatever class, having a par value of one Euro (€1.00) each, and the expression
“Shares” shall be construed accordingly;

“Shareholder”

means any person registered in the register of the Company, in application of
Article 185 of the Companies Law, as the holder of a Share from time to time;

“Share Transfer Agreement”

means a transfer agreement relating to Shares in a form to be approved by the
Company at the relevant time

“Target Region”

means France, Germany and Benelux;

“Trade Mark Licence Agreement”

means the trade mark licence agreement in the Agreed Form dated on or about the
date of this agreement and to be entered into between Goodman Limited and the
Company in relation to the use of the “Goodman” mark;

“Transaction Amount”

means the proposed purchase price of any Qualifying Asset that is subject to a
Transaction in Progress;

“Transaction in Progress”

means any transaction in relation to a Qualifying Asset:

 

  (a) which is actively being pursued by the Company (or any Indirect Investment
Vehicle) following acceptance of a First Notice or a RTPCE Notice; or

 

  (b) in respect of which heads of terms have been agreed or an offer, agreement
in principle, memorandum of understanding or definitive agreement has been made
or entered into in good faith between the Company (or any Indirect Investment
Vehicle) and any other person;

“UKLA”

means the United Kingdom Listing Authority, being the FSA acting in its capacity
as the competent authority for the purposes of Part VI FSMA;



--------------------------------------------------------------------------------

“United Kingdom”

means Great Britain and Northern Ireland;

“Unreturned Capital”

means, for each Shareholder, an amount equal to the aggregate of sums subscribed
for Shares by such Shareholder and any amounts funded to the Company under any
PECs issued by the Company pursuant to this agreement and subscribed for by such
Shareholder, less any amounts distributed to such Shareholder pursuant to clause
11.1.2(a), provided that if the resultant amount would result in a sum below
zero it shall be deemed to be zero; and

“Valuers”

means such firm of valuers and surveyors being members of the Royal Institution
of Chartered Surveyors as shall be determined by the Company for the purpose of
valuing the Properties or failing determination by the Company, as determined by
such valuer appointed by the then president of the Royal Institution of
Chartered Surveyors (or the next most senior officer available) upon the
application of either Shareholder.

 

1.2 Interpretation

Unless otherwise expressly stated, the rules of interpretation set out in this
clause 1.2 apply in this agreement:

 

1.2.1 The contents page, headings and sub-headings in this agreement are for
ease of reference only and do not affect the meaning of this agreement.

 

1.2.2 Words in the singular include the plural and vice versa.

 

1.2.3 The masculine includes the feminine and vice versa.

 

1.2.4 A reference to a party is to a party to this agreement and includes the
respective successors or permitted assigns of the original parties.

 

1.2.5 Where examples are given by using words or phrases such as “include”,
“including” or “in particular”, the examples do not restrict the meaning of the
related general words and the use of the words “include”, “including” or “in
particular” shall be deemed to include the words “without limitation”.

 

1.2.6 A reference to a person includes an individual, firm, partnership,
company, corporation, association, organisation or trust (in each case whether
or not having a separate legal personality).

 

1.2.7 A reference to a clause, paragraph or schedule is to a clause or paragraph
of or schedule to this agreement and a reference to this agreement includes its
schedules and appendices.

 

1.2.8 A reference to a company includes any company, corporation or any other
body corporate (wherever incorporated).

 

1.2.9 A reference to legislation is a reference to all legislation having effect
in Luxembourg at any time, including directives, decisions and regulations of
the Council or Commission of the European Union, Acts of Parliament, orders,
regulations, consents, licences, notices and bye-laws made or granted under any
Act of Parliament or directive, decision or regulation of the Council or
Commission of the European Union, or made or granted by a local authority or by
a court of competent jurisdiction and any approved mandatory codes of practice
issued by a statutory body.



--------------------------------------------------------------------------------

1.2.10 A reference to a statute or statutory provision includes:

 

  (a) that statute or statutory provision as amended, modified or replaced
(before, on or after the date of this agreement);

 

  (b) any statute or statutory provision which re-enacts (with or without
modification) such statute or statutory provision; and

 

  (c) any subordinate legislation or any mandatory code of practice made
(before, on or after the date of this agreement) under that statute or statutory
provision.

 

1.2.11 A reference to this agreement or to any other document shall include any
variation, amendment or supplement made to this agreement or that other
document.

 

1.2.12 The words “holding company”, “subsidiary”, “undertaking”, “parent
undertaking” or “subsidiary undertaking” have the same meaning as their
respective definitions in the 2006 Act.

 

1.2.13 A reference to a person being connected with another person is a
reference to a connected person as defined in section 1122 and 1123 of the
United Kingdom Corporation Tax Act 2010.

 

1.2.14 Where any act, matter or thing is due to happen under this agreement on
any day that is not a Business Day then it shall be deemed to be due on the next
Business Day.

 

2. THE BUSINESS OF THE COMPANY

 

2.1 The Company shall acquire and hold the Properties either directly or
indirectly by way of an Indirect Investment Vehicle for investment purposes on
the terms set out in this agreement.

 

2.2 The Business shall be carried on by the Company solely from Luxembourg.

 

2.3 Each of the Shareholders shall use reasonable endeavours (but without any
obligation to incur any costs, expenses or liabilities, except where required in
connection with fulfilling the duties and obligations set out elsewhere in this
agreement or the documents referred to in this agreement):

 

2.3.1 to ensure that the Business is carried on in accordance with the then
current Business Plan in respect of the Company and Asset Plan in respect of
each Property; and

 

2.3.2 to promote and develop the Business to the best advantage of the
Shareholders in accordance with good business practice.

 

3. COMPLETION

 

3.1 Completion shall take place on the date of this agreement at the offices of
Oostvogels Pfister Feyten in Luxembourg City.

 

3.2 At Completion each of Goodman and RTPCE shall do those things respectively
required of them and procure that the Company shall do those things required of
it, in each case in accordance with Schedule 3.



--------------------------------------------------------------------------------

3.3 Immediately following Completion:

 

3.3.1 the initial share capital of the Company shall be twelve thousand five
hundred Euros (€12,500) divided into 2,500 A Shares and 10,000 B Shares, each of
them fully subscribed and entirely paid up;

 

3.3.2 the First Series PECs and the Second Series PECs shall be issued in such
amounts and to such persons as set out in clause 3.3.3 below; and

 

3.3.3 the Shares and PECs will be held by the Shareholders as follows:

 

Name

   Number and Designation of Shares and PECs               

Goodman

   2,500 A Shares

 

557,500,000 First Series PECs

        

RTPCE

   10,000 B Shares

 

2,230,000,000 Second Series PECs

        

 

4. DIRECTORS AND MANAGEMENT

 

4.1 Appointment of Directors

 

4.1.1 Subject to clause 4.2, the Board shall have responsibility for the
supervision and management of the Company and its Business save in respect of
the Reserved Matters, which require unanimous approval from the Shareholders as
set out in clause 5.

 

4.1.2 Goodman shall (i) be entitled to appoint up to two Directors but not less
than one Director from the list of persons nominated by Goodman and (ii) RTPCE
shall be entitled to appoint up to three Directors but not less than one
Director from the list of persons nominated by RTPCE. Goodman and RTPCE shall
each be obliged to nominate at least one person for this purpose.

 

4.1.3 Any Directors appointed by the Shareholders being amongst the persons
nominated by Goodman shall be designated as A Directors and any Directors
appointed by the Shareholders being amongst the persons nominated by RTPCE shall
be designated as B Directors.

 

4.1.4 At the date of this agreement the Directors shall be as follows:

 

A Directors:    Dominique Prince and Stephen Young. B Directors:    Daniel
Laurecin, Sansal Ozdemir and Philip L. Kianka.

 

4.1.5 A Shareholder may remove a Director appointed by it and appoint a new
Director in his place by notice in writing to the Company and the other
Shareholder; provided that:

 

  (a) a Shareholder proposing to appoint or remove a Director shall consult with
the other Shareholder (if it is reasonably practicable to do so) before giving
such notice; and

 

  (b) nothing in this clause 4.1 shall prevent the appointment or removal of a
Director notwithstanding that such appointment or removal has not been agreed by
the other Shareholder and each Shareholder undertakes that it will exercise its
votes at any meeting of the Shareholders to give effect to such appointment or
removal.

 



--------------------------------------------------------------------------------

4.1.6 At all times at least one Director appointed by Goodman and two Directors
appointed by RTPCE must be resident in Luxembourg. Each Shareholder undertakes
that it will not appoint any Director or remove or procure the removal of any
Director where to do so would result in less than one Director appointed by
Goodman and two Directors appointed by RTPCE being resident in Luxembourg.

 

4.1.7 The position of Chairman shall be held for alternate periods of 6 months
(or such other period as the Shareholders shall agree) by an A Director or by a
B Director resident in Luxembourg. The Chairman shall not have a casting vote.
The first Chairman shall be appointed by the A Directors. If the Chairman is
unable to attend any meeting of the Board, the Shareholder who appointed him
shall be entitled to appoint another of its Directors to act as Chairman at the
meeting.

 

4.1.8 Whenever a Shareholder ceases, for whatever reason, to be a Shareholder,
that Shareholder shall procure that the Director(s) appointed by it will resign
immediately from the Board without payment of compensation for loss of office or
otherwise.

 

4.1.9 Any Shareholder removing a Director shall be responsible for and agrees
with the other Shareholder to indemnify the other Shareholder and the Company
against all losses, liabilities and costs which the other Shareholder and/or the
Company may incur arising out of, or in connection with, any claim by such
Director for wrongful or unfair dismissal or redundancy or other compensation
arising out of such Director’s removal from or loss of office.

 

4.1.10 Each Shareholder shall procure that no Director appointed by it shall
bind or purport to bind the Company or authorise it to do or omit to do anything
in its own corporate capacity other than in accordance with this agreement and
the Articles.

 

4.2 Quorum

 

4.2.1 Save as set out in this agreement, no business shall be transacted at any
meeting of the Board or Shareholders unless a quorum is present in accordance
with the Articles or this agreement, as applicable, namely:

 

  (a) at Board meetings, one A Director and two B Directors; and

 

  (b) at general meetings and adjournments of any general meeting, both
Shareholders present in person or by corporate representative,

provided that if a majority of the Directors present at the meeting are not in
Luxembourg then the Directors present, irrespective of their number, shall not
constitute a quorum and the Directors may not act.

 

4.2.2 If a quorum of Directors or Shareholders (as the case may be) is not
present at all times during a meeting of the Board or the Shareholders, as
applicable, such meeting shall be adjourned and reconvened at such time and
place in Luxembourg as determined by the Directors or Shareholder
representatives present (as the case may be) (provided that notice of the time,
date and place of the reconvened meeting is given to each person entitled to
attend the meeting not less than 48 hours before the meeting).

 

4.2.3 Each of the Shareholders shall take reasonable steps available to them to
ensure that any meeting of the Board and every general meeting of the Company
has the necessary quorum throughout.



--------------------------------------------------------------------------------

4.3 Voting – Board meetings

 

4.3.1 Save as set out in this agreement, each of Directors shall have one vote
provided that the A Directors’ votes shall be considered collectively as one
vote and the B Directors’ votes shall collectively be considered as one vote and
no matter shall be given effect to unless the A Directors present have exercised
their collective vote in favour of the matter in question and the B Directors
present have exercised their collective vote in favour of the matter in
question.

 

4.3.2 Where the A Directors disagree as to which way to exercise their
collective vote the A Directors shall be deemed to have exercised their
collective vote against the proposed resolution.

 

4.3.3 Where the B Directors disagree as to which way to exercise their
collective vote the B Directors shall be deemed to have exercised their
collective vote against the proposed resolution.

 

4.4 Related Party Contracts

 

4.4.1 Subject to applicable law, an Interested Party may enter into, vary or
terminate (in each case, insofar as it has the right to do so thereunder and in
accordance with the terms thereof) a Related Party Contract and retain any
benefits under a Related Party Contract provided that the entry into or
variation of the Related Party Contract is on an arm’s length basis and either
(a) the Related Party Contract is a Joint Venture Document or (b) the Board has
passed a resolution approving the participation by the Interested Party in the
Related Party Contract.

 

4.4.2 Subject to applicable law and clauses 4.4.4 and 20.3, an Interested Party:

 

  (a) shall disclose all conflicts of interest relevant to it of which it is
aware and which is applicable to the matter to be discussed at a meeting of the
Shareholders or Board;

 

  (b) may be present while a Related Party Contract is considered at a meeting
of the Shareholders or Board;

 

  (c) may vote on a resolution of the Shareholders or Board in relation to the
Related Party Contract or any matters concerning a Related Party Contract; and

 

  (d) may be counted in any quorum for a meeting of the Shareholders or Board in
relation to a Related Party Contract when such contract is discussed.

 

4.4.3 Each of the Shareholders undertakes with the other of them that (unless
otherwise agreed in writing by the other of them) it will join with the other of
them in procuring that the Company and any Indirect Investment Vehicle:

 

  (a) observes and performs in all respects the provisions of any contract,
agreement or arrangement which the Company or any Indirect Investment Vehicle is
a party; and

 

  (b) enforces the observance and performance in all respects by the other party
or parties thereto of the provisions of any contract, agreement or arrangement
which the Company or any Indirect Investment Vehicle is a party.

 

4.4.4 The Shareholders agree to procure that in respect of any contract,
agreement or arrangement between the Company or any Indirect Investment Vehicle
on the one hand and any of the Shareholders or any of their respective
Associates on the other hand all decisions relating to:

 

  (a) the assertion, enforcement or defence of any claim relating to any such
contract, agreement or arrangement (including the commencement, conduct,
settlement or abandonment of proceedings in connection with the claim or the
assertion of material breach under the contract, agreement or arrangement);



--------------------------------------------------------------------------------

  (b) the exercise of any rights of termination under such contract, agreement
or arrangement other than the exercise of any rights under clause 9.2.2 of the
Investment Advisory Agreement, clause 9.2.2 of the Property Services Agreement
or any similar clause under a Development Management Agreement; or

 

  (c) the acquisition by the Group of a Qualifying Asset owned by a Shareholder
or its Associates,

shall be undertaken on behalf of the Company, or by the relevant Indirect
Investment Vehicle, by a committee of the Board or by a committee of the board
of directors of the relevant Indirect Investment Vehicle (as the case may be)
comprising entirely of Directors appointed by the other Shareholder.

 

4.5 Timing and location of Board meetings

 

4.5.1 Meetings of the Board shall take place at the offices of the Company in
Luxembourg, at such time or times as the Board may agree, but in any event not
less frequently than two calendar months after each Quarter End by not less than
72 hours notice (or such other period of notice as the Board may agree from time
to time) specifying the date, time and place of the meeting and the business to
be transacted at that meeting, provided that all the Directors may, by notice in
writing to the Company, waive such notice in respect of any particular meeting
of the Board.

 

4.5.2 Any Director may participate in a Board meeting by means of a conference
telephone or similar communicating equipment whereby all persons participating
in the meeting can hear each other and participation in a meeting in this manner
shall be deemed to constitute presence in person at such meeting provided that
at least one Board meeting in a twelve month period should be held in person.
Each Director may appoint another Director nominated by the same Shareholder to
act as its proxy at any Board meeting.

 

4.6 Resolutions in writing

 

4.6.1 A resolution in writing of the Board signed, or approved in writing, by
such of the Directors as are entitled pursuant to clause 4.3 to approve the
resolution in question shall be as valid and effective as if it had been passed
at a Board meeting duly convened and held and may consist of several documents
in the like form each signed, or containing such approval, by one or more of the
Directors, provided that resolutions in writing must be signed by all Directors
to be valid.

 

4.6.2 In order for a resolution in writing of the Board to be effective the
majority of the Directors signing the resolution must have signed it in
Luxembourg.

 

4.7 Board papers

All papers for meetings of the Board shall be sent to all Directors as early as
reasonably practicable prior to the relevant meeting and the chairman of such
meeting shall procure that draft minutes of the Board meetings shall be sent to
all Directors entitled to receive the same as soon as practicable after the
holding of the relevant meeting.



--------------------------------------------------------------------------------

4.8 Remuneration

The Directors shall not be entitled to any remuneration, fees or benefits but
the Company will on such terms as the Board may from time to time resolve,
reimburse the Directors for all reasonable travelling and other expenses
properly incurred in attending Board meetings, in connection with the Business
of the Company and in the performance of their duties as Directors.

 

4.9 Indirect Investment Vehicles

 

4.9.1 The shareholders of each Indirect Investment Vehicles shall

 

  (a) in the case of Goodman, be entitled to appoint up to two directors from
the list of persons nominated by Goodman; and

 

  (b) in the case of RTPCE, be entitled to appoint up to three directors from
the list of persons nominated by RTPCE but shall not be obliged to appoint any
directors.

 

4.9.2 No other persons shall be appointed directors of any Indirect Investment
Vehicle unless otherwise agreed in writing by the Shareholders.

 

4.9.3 The provisions of this clause 4 relating to Directors and the Board shall
apply mutatis mutandis in relation to each Indirect Investment Vehicle as they
apply to the Company, so that for this purpose references to the “Board”, the
“Articles” and the “Directors” shall be deemed to include references to the
board (or equivalent body), the articles of association (or other constitutional
documents) and the directors, operators, managers (or equivalent persons) of the
Indirect Investment Vehicle and the Shareholders shall procure that the articles
of association (or other constitutional documents) of each Indirect Investment
Vehicle are adopted to give effect thereto, provided that if RTPCE elects not to
appoint any directors to any Indirect Investment Vehicle such that Goodman has
appointed the only directors then this will be reflected accordingly.

 

4.10 Executive Committee

 

4.10.1 Unless otherwise agreed by the Shareholders from time to time, the
Shareholders shall establish an executive committee (the “Executive Committee”)
that will make recommendations on Major Decisions to the Board.

 

4.10.2 The Executive Committee shall consist of one representative of the A
Shareholder (the “Goodman Representative”) and two representatives of the B
Shareholder (the “RTPCE Representatives”) (together the “Representatives”) and
the first Representatives shall be:

 

Goodman:    Greg Goodman; and RTPCE:    Phil Kianka and Chuck Hessel,

or, in the case of each Shareholder, such other Representative(s) as that
Shareholder shall have nominated and notified to the other Shareholder.

 

4.10.3 The Representatives shall have the right to appoint an alternate to
attend Executive Committee meetings (an “Alternate Representative”) by giving
written notice to and consulting with the other Representatives, provided that
this shall not prevent the appointment of an Alternate Representative by any
Representative. The parties agree and acknowledge that with effect from the date
of this agreement James Inwood and Danny Peeters shall be appointed by Greg
Goodman as his Alternate Representatives.

 



--------------------------------------------------------------------------------

4.10.4 The quorum of Representatives required at an Executive Committee meeting
before any business shall be transacted shall be one Goodman Representative and
two RTPCE Representatives.

 

4.10.5 Voting – Executive Committee Meetings

 

  (a) The Goodman Representative shall have one vote and the RTPCE
Representatives shall collectively have one vote and no matter shall be given
effect to unless the RTPCE Representatives present have exercised their
collective vote in favour of the matter in question and the Goodman
Representative has exercised his vote in favour of the matter in question.

 

  (b) Where the RTPCE Representatives disagree as to which way to exercise their
collective vote, then the RTPCE Representatives in question shall be deemed to
have voted against the proposed resolution.

 

  (c) All recommendations of the Executive Committee shall be referred to the
Board for approval, regardless of whether a recommendation is for or against a
Major Decision.

 

  (d) If the Executive Committee fails to reach a decision on a Major Decision,
then the decision shall be referred to the Board.

 

4.10.6 The provisions of clauses 4.2.2, 4.2.3, 4.4 and 4.6 to 4.8 inclusive
shall apply mutatis mutandis in relation to the Executive Committee, the
Representatives and the Alternative Representatives as they apply to the Board
and the Directors, so that for this purpose references to the “Board” and the
“Directors” shall be deemed to be references to the Executive Committee and the
Representatives (or Alternative Representatives) respectively, provided that in
respect of clause 4.2.2 meetings of the Executive Committee are not required to
happen in Luxembourg.

 

5. RESERVED MATTERS

Notwithstanding clause 4, each of the Shareholders undertakes to exercise all
voting rights and powers of control available to it in relation to the Company
and each Indirect Investment Vehicle to procure that, save with the prior
written consent of all the Shareholders, neither the Company nor any Indirect
Investment Vehicle shall effect any of the Reserved Matters.

 

6. DEADLOCK

 

6.1 Subject to clauses 6.2 to 6.6, failure of the Board or the Shareholders to
reach a decision in accordance with clauses 4 and 5 shall mean that the Company
shall not have resolved to proceed with the act to which such decision relates.

 

6.2 In the case where the Board or the Shareholders or the board (or equivalent
body) of any Indirect Investment Vehicle fail to reach a unanimous decision of
the Directors or the Shareholders (or board (or equivalent body) of any Indirect
Investment Vehicle) present and entitled to vote in relation to a Major Decision
or a Reserved Matter or the Directors representing a Shareholder (or equivalent
in relation to an Indirect Investment Vehicle) or a Shareholder wilfully absents
itself from any meeting such that there is not a quorum at any meeting to
discuss the same Major Decision or Reserved Matter on three consecutive
occasions, then a deadlock shall be deemed to have arisen (a “Deadlock”) and any
Shareholder shall be entitled, at its discretion, to exercise the rights
conferred by this clause 6 in the manner, on the terms and subject to the
conditions set out in this clause 6.



--------------------------------------------------------------------------------

6.3 Within five (5) Business Days of the Deadlock arising, either Shareholder
may give notice in writing (“Deadlock Notice”) to the other Shareholder that in
its opinion there is a Deadlock and identifying the matter over which the
Shareholders are deadlocked.

 

6.4 Following service of a Deadlock Notice each Shareholder shall use reasonable
endeavours in good faith to resolve the Deadlock in the best interests of the
Company and each Shareholder agrees that it shall not (and shall procure that
any Director appointed by it shall not) invoke the provisions of this clause 6
otherwise than on the occurrence of a bona fide Deadlock (being a Deadlock which
has not been artificially created or manufactured by such Shareholder or
Director with a view to allowing it to instigate the procedures set out in this
clause 6).

 

6.5 If the Shareholders are unable to resolve a Deadlock within twenty
(20) Business Days of the service of the Deadlock Notice, then either
Shareholder may refer the deadlocked matter to:

 

6.5.1 in the case of Goodman, Greg Goodman or such other person occupying the
position of Chief Executive Officer of Goodman Limited (the “Goodman Senior
Officer”); and

 

6.5.2 in the case of RTPCE, Jack A. Cuneo or such other person occupying the
position of President of RTPCE (the “RTPCE Senior Officer”),

or if there ceases to be a Chief Executive Officer of Goodman or a President of
RTPCE, the most senior officer of each such organisation, in each case with a
view to such persons resolving the Deadlock as soon as possible in the best
interests of the Company and each Shareholder shall use its reasonable
endeavours to procure that such Deadlock is so resolved. If such persons agree
upon a resolution of the matter, they shall execute a statement setting out the
agreed terms. The Shareholders shall exercise their voting rights and other
powers available to them in relation to the Company to procure that the agreed
terms are fully and promptly put into effect.

 

6.6 If the persons referred to in clause 6.5 cannot resolve a Deadlock within
twenty (20) Business Days of the Deadlock being referred to them (the “Deadlock
Date”) and the Deadlock has arisen as a result of a Major Decision related to a
specific Property (the “Relevant Property”, then either Shareholder shall be
entitled to serve a Property Buy-Sell Notice on the other Shareholder in
relation to the Relevant Property in accordance with clause 7.2.

 

6.7 The Shareholders shall procure that in the event of a Deadlock each of them
and their Directors and Representatives, directors (or equivalent) of any
Indirect Investment Vehicle and each of their Associates shall continue to
perform their respective obligations in relation to this agreement, the Articles
and any other agreement (including the Joint Venture Documents) entered into for
and on behalf of the Company or any Indirect Investment Vehicle, or for the
purposes of the Business.

 

6.8 Each party shall bear its own costs incurred in respect of a Deadlock and
the resolution procedures contained in this clause 6 unless otherwise agreed.



--------------------------------------------------------------------------------

7. BUY SELL OPTION

 

7.1 Company Buy-Sell Option

 

7.1.1 Subject to clause 20.2.2, at any time after the Initial Investment Term,
any Shareholder wishing to exit the joint venture established by this agreement
(the “Company Offeror”) may serve notice (the “Company Buy-Sell Notice”) on the
Company and the other Shareholder (the “Company Offeree”) stating that the
Company Offeror is exercising its rights pursuant to this clause 7.1 and
specifying the Company Offeror’s estimate of the gross asset value of the
Company (the “Estimated Gross Asset Value”) from which the corresponding price
per A Share or B Share (as appropriate) and the value of the PECs held by the
relevant Shareholder shall be calculated in accordance with the proviso to this
clause 7.1.1 and at which the Company Offeree may elect either:

 

  (a) to buy the Company Offeror’s interest in the Company (the “Company Buy
Offer”); or

 

  (b) to sell the Company Offeree’s interest in the Company to the Company
Offeror (the “Company Sell Offer”),

provided that, the price per A Share or B Share (as appropriate) and the price
of the relevant PECs offered by the Company Offeror shall be determined by
reference to the value of the relevant Shares or PECs taking into account the
amount that would be distributed to the relevant Shareholder if the Company’s
assets were sold at the date of the Company Buy-Sell Notice for the Estimated
Gross Asset Value and the Company and its subsidiaries were wound up and all
debts and liabilities of the Group repaid or discharged and the proceeds
following such winding up were distributed to the Shareholders pursuant to
clause 11.1, provided further that the price per A Share or B Share (as
appropriate) and the price of the relevant PECs shall be such amount as agreed
between the Company Offeree and the Company Offeror or, where such amount cannot
be agreed, to be determined by the Auditors in accordance with the principles
contained in this clause 7.1.1 (or if they shall fail, or decline, to do so) a
firm of chartered accountants agreed upon by the Shareholders or in the event of
failure to so agree nominated by the president (or the next most senior officer
available) of the Institute of Chartered Accountants upon the application of
either Shareholder. The Auditor (or chartered accountant) shall act as an expert
(and not an arbitrator) and the determination of the Auditor (or chartered
accountant) shall be final and binding on the parties except for manifest error
which shall be corrected forthwith.

 

7.1.2 Upon service of the Company Buy-Sell Notice, the Company Offeree shall
have the option to elect to accept either the Company Buy Offer or the Company
Sell Offer, in each case by serving written notice on the Company and the other
Shareholder within sixty (60) days after the date of service of the Company
Buy-Sell Notice or if later when the price per A Share or B Share (as
appropriate) and price of the relevant PECs is agreed or determined, failing
which the Company Offeree shall be deemed to have accepted the Company Sell
Offer.

 

7.1.3 Upon acceptance (or deemed acceptance) of the Company Buy Offer or the
Company Sell Offer, as the case may be, the Shareholders shall complete the
transfer of the relevant interest in the Company at the relevant price per Share
or price of each PEC in accordance with clause 22.

 

7.1.4

If the Company Offeree accepts the Company Buy Offer but the Company Offeree
fails to pay the relevant price per Share or PEC or complete the transfer of the
Company



--------------------------------------------------------------------------------

 

Offeror’s interest in the Company within the prescribed time period specified in
clause 22.1 other than due to the fault or delay of the Company Offeror, the
Company Offeror may, within one hundred and eighty (180) days after the expiry
of the relevant thirty (30) day period referred to in clause 22.1, sell its
interest in the Company to a third party, provided that the purchase price of
such interest is not less than eighty five per cent (85%) of the price per Share
or PEC (as appropriate) of the Company Offeror’s Shares and PECs agreed or
determined in accordance with clause 7.1.1.

 

7.1.5 The Shareholder acquiring the other Shareholder’s interest in the Company
pursuant to this clause 7.1 may nominate another person (including a third
party) to purchase the other Shareholder’s interest in the Company, provided
that the selling Shareholder receives the price per Share and PEC pursuant to
the relevant Company Buy Offer or Company Sell Offer.

 

7.2 Property Buy-Sell Option

 

7.2.1 If clause 6.6 applies, then either Shareholder (the “Property Offeror”)
may serve notice (the “Property Buy-Sell Notice”) on the Company and the other
Shareholder (the “Property Offeree”) within twenty (20) days of the Deadlock
Date stating that the Property Offeror is exercising its rights pursuant to this
clause 7.2 and specifying the price (which shall be the same) at which the
Property Offeree may elect either:

 

  (a) to buy the Relevant Property from the Company (or the Indirect Investment
Vehicle holding the Relevant Property) (the “Property Buy Offer”); or

 

  (b) to require the Company (or such relevant Indirect Investment Vehicle) to
sell the Relevant Property to the Property Offeror (the “Property Sell Offer”).

 

7.2.2 Upon service of the Property Buy-Sell Notice, the Property Offeree shall
have the option to elect to accept either the Property Buy Offer or the Property
Sell Offer, in each case by serving written notice on the Company and the other
Shareholder within sixty (60) days after the date of service of the Property
Buy-Sell Notice, failing which the Property Offeree shall be deemed to have
accepted the Property Sell Offer.

 

7.2.3 Upon acceptance (or deemed acceptance) of the Property Buy Offer or the
Property Sell Offer, as the case may be, the purchasing Shareholder shall, and
each of the Shareholders shall procure that the Company or the relevant Indirect
Investment Vehicle shall, complete the transfer of the Relevant Property as
appropriate and as required in form and substance to give the transfer of the
Relevant Property effect in the jurisdiction in which it is located and at the
price specified in the Property Buy-Sell Notice and upon substantially the same
terms and conditions on which the Relevant Property was originally acquired by
the Company (or the relevant Indirect Investment Vehicle), or, where such
acquisition was a share acquisition then upon such terms to be agreed between
them (acting reasonably) within thirty (30) days of service of the notice of
acceptance or within thirty (30) days of the Property Offeree having been deemed
to accept the Property Sell Offer.

 

7.2.4 If the Property Offeree accepts the Property Buy Offer but fails to pay
the relevant price or complete the transfer of the Relevant Property within the
thirty (30) day period specified in clause 7.2.3 other than due to any fault or
delay on the part of the Property Offeror, the Property Offeror may within one
hundred and eighty (180) days after the expiry of the relevant thirty (30) day
period require the Company or the relevant Indirect Investment Vehicle to sell
the Relevant Property to the Property Offeror or to a third party, provided that
the purchase price of the Relevant Property is not less than eighty five per
cent (85%) of the price specified in the Property Buy Sell Notice.



--------------------------------------------------------------------------------

7.2.5 If the Property Offeree accepts (or is deemed to have accepted) the
Property Sell Offer but the Property Offeror fails to pay the relevant price or
complete the transfer of the Property within the thirty (30) day period
specified in clause 7.2.3 other than due to any fault or delay on the part of
the Property Offeree, the Property Offeree may within one hundred and eighty
(180) days after the expiry of the relevant thirty (30) day period require the
Company or the relevant Indirect Investment Vehicle to sell the Relevant
Property to the Property Offeree or to a third party, provided that the purchase
price of the Relevant Property is not less than eighty five per cent (85%) of
the price specified in the Property Buy-Sell Notice.

 

7.2.6 The Shareholder having the right to acquire a Relevant Property pursuant
to this clause 7.2 may nominate another entity (including a third party) to
purchase the Relevant Property on the terms set out in clause 7.2.3, provided
that the selling Company (or the relevant Indirect Investment Vehicle) receives
the price specified in the Property Buy-Sell Notice.

 

7.2.7 If the Property Offeree elects (or is deemed to elect) to accept either
the Property Buy Offer or the Property Sell Offer, the Shareholder (or any third
party) purchasing the Relevant Property may elect to acquire the shares in any
Indirect Investment Vehicle that owns the Relevant Property (provided that the
Indirect Investment Vehicle owns no other Property) and the provisions of this
clause 7.2 will apply mutatis mutandis provided that the price for each such
share shall be equal to the net asset value for such Indirect Investment Vehicle
(and such net asset value shall be calculated in accordance with clause 21 with
such changes as shall be necessary to the NAV and NAV per Share to reflect the
fact that the shares being acquired are the shares in the Indirect Investment
Vehicle owning the Relevant Property and not the Shares) divided by the total
issued share capital of any such Indirect Investment Vehicle.

 

7.3 General

 

7.3.1 For the avoidance of doubt, if either Shareholder serves a Property
Buy-Sell Notice pursuant to clause 7.2.1 then the other Shareholder shall not be
entitled to do so in respect of the same Deadlock matter giving rise thereto or
in relation to a new Deadlock matter affecting the same Property until such time
as the provisions of clause 7.2 have been exhausted in respect of the first
Deadlock matter and if both Shareholders serve a Property Buy-Sell Notice on the
same day, the first in time to be served shall prevail.

 

7.3.2 For the avoidance of doubt, if either Shareholder serves a Company
Buy-Sell Notice pursuant to clause 7.1.1 then the other Shareholder shall not be
entitled to do so until such time as the provisions of clause 7.1 have been
exhausted in respect of the first Company Buy-Sell Notice and if both
Shareholders serve a Company Buy-Sell Notice on the same day, the first in time
to be served shall prevail provided that the Company Offeror shall be entitled
to serve a further Company Buy-Sell Notice pursuant to clause 7.1.1 if clause
7.1.4 is applicable and the Company Offeree fails to buy the Company Offeror’s
Shares pursuant thereto.

 

7.3.3 For the avoidance of doubt, if either Shareholder has served a Property
Buy-Sell Notice, then either Shareholder may subsequently serve a Company
Buy-Sell Notice, provided that:

 

  (a) if the Property Buy-Sell Notice has not been accepted (or deemed accepted)
by the Property Offeree prior to the date of service of the Company Buy-Sell
Notice, then the Property Buy-Sell Notice shall lapse; or



--------------------------------------------------------------------------------

  (b) if the Property Buy-Sell Notice has been accepted (or deemed accepted) by
the Property Offeree prior to the date of service of the Company Buy-Sell Notice
then both the Property Buy-Sell Notice and the Company Buy-Sell Notice shall be
given full effect to.

 

7.3.4 Where:

 

  (a) either Shareholder has served a Company Buy-Sell Notice or a Property
Buy-Sell Notice which has been accepted or deemed to be by the other
Shareholder; and

 

  (b) the relevant Company Buy Offer, Company Sell Offer, Property Buy Offer or
Property Sell Offer cannot be completed in accordance with the terms of this
agreement as a consequence of the default of a Shareholder (the “Defaulting Buy
Sell Shareholder”) either in favour of the other Shareholder or in favour of any
third party pursuant to the terms of this Agreement,

then the Defaulting Buy Sell Shareholder shall be required to pay compensation
to the other Shareholder within ten (10) Business Days of service of a notice
following such failure to complete in an amount equal to ten per cent (10%) of
the Market Value of any Property subject to a Property Buy-Sell Notice or 10% of
the aggregate price per Share (as specified in the relevant Company Buy-Sell
Notice) for all Shares subject to the relevant Company Buy-Sell Notice.

 

8. BANKING ARRANGEMENTS

 

8.1 The bankers to the Company shall be ING or such other bankers as the Company
may from time to time determine or as any Finance Agreement may require. The
Company shall provide to a Shareholder on request such information as it may
require in relation to the Bank Accounts.

 

8.2 All cheques, bills of exchange, promissory notes and other monies drawn on
the Bank Accounts shall be drawn in the name of the Company (or an Indirect
Investment Vehicle) and shall be drawn in such manner as shall be determined
from time to time by the Board.

 

8.3 Subject to any Finance Agreement, no payments shall be made or money
withdrawn from any of the Bank Accounts except by the Company (or an Indirect
Investment Vehicle) for the purpose of the Business or for the purpose of making
payments to the Shareholders in accordance with the terms of this agreement.

 

8.4 Subject to any Finance Agreement, all money received by the Company (or an
Indirect Investment Vehicle) in respect of any Property or Indirect Investment
Vehicle (including rents and sale proceeds) shall as soon as practicable
following receipt be paid into one of the Bank Accounts.

 

8.5 The parties agree that, subject to the terms of any Finance Agreement and
unless otherwise determined by the Board, no single amount in excess of €20,000
shall be disbursed from any bank account of the Company or of any Indirect
Investment Vehicle, unless first authorised by:

 

8.5.1 one A Director and one B Director in writing, regardless of whether this
is reflected on the bank mandate in respect of such account; or



--------------------------------------------------------------------------------

8.5.2 the Business Plan or relevant Asset Plan.

 

8.6 The Shareholders agree that:

 

8.6.1 no Shareholder may grant any Encumbrance over its interest in the Company
or in this Agreement;

 

8.6.2 neither the Company nor any Indirect Investment Vehicle shall enter into
any Finance Agreement or otherwise permit the external gearing on a Property to
exceed sixty five per cent (65%) of the Market Value of that Property, as valued
at the completion of the acquisition of the Property by the Company or any
Indirect Investment Vehicle;

 

8.6.3 neither the Company nor any Indirect Investment Vehicle shall grant any
Encumbrance over any Property or over any other asset or interests of the
Company or the relevant Indirect Investment Vehicle, unless otherwise first
approved by the Board;

 

8.6.4 based on prevailing interest rates at the time of this agreement, the
Shareholders intend to maintain an aggregate target gearing range (excluding
intra-group debt) across the Group’s portfolio of Properties of forty per cent
to fifty per cent (40%-50%) of the aggregate Market Value of all Properties, as
valued at completion of the acquisition of each Property by the Company or any
Indirect Investment Vehicle; and

 

8.6.5 any financing arrangements for each Property pursuant to a Finance
Agreement will generally be non-recourse to the Company, the Indirect Investment
Vehicles or the Shareholders and will otherwise be structured on market standard
terms and at such pricing available from time to time as determined by the
Board.

 

9. ACCOUNTING RECORDS, BUDGETS AND FINANCIAL INFORMATION

 

9.1 Reporting

 

9.1.1 The Shareholders shall procure that the Company and its subsidiaries shall
at all times maintain accurate and complete accounting and other financial
records in accordance with the requirements of all applicable laws and Lux GAAP

 

9.1.2 Each Shareholder shall procure that, through the exercise of votes it
directly or indirectly controls at meetings of the Board and general meetings of
the Company and meetings of the board of each Indirect Investment Vehicle, the
Company provides to them quarterly unaudited financial reports and annual
audited financial reports.

 

9.2 Business Plan and Asset Plan

 

9.2.1

The Shareholders shall procure that not later than thirty (30) days before the
beginning of each Financial Year (or such other time as the Shareholders may
agree), the Board shall procure that the Investment Adviser prepares and
delivers to the Board for its approval a proposed Business Plan in respect of
the Group and an Asset Plan in respect of each Property which shall include an
annual budget and cash flow forecast for the next Financial Year and such other
information relating to the financial position and affairs of the Group and each
Property as each Shareholder may from time to time reasonably require, provided
that the Investment Adviser has been given reasonable notice of such requirement
and provided further that to the extent that the Investment Adviser incurs



--------------------------------------------------------------------------------

 

materially increased expenditure in providing this additional information then
such expenditure shall be reimbursed to the Company and/or the Investment
Adviser by the Shareholder that requested such additional information.

 

9.2.2 Within the thirty (30) day period referred to in clause 9.2.1, the Board
shall consider and, if it thinks fit, approve the relevant Business Plan and
Asset Plan, subject to any amendments which it deems appropriate for the
Financial Year.

 

9.2.3 Once any draft Business Plan or Asset Plan is in a form acceptable to, and
approved by the Board, it shall become the Business Plan for the Group or (as
appropriate) the Asset Plan in relation to the relevant Property for the year in
question.

 

9.2.4 The Shareholders shall procure that the Board keeps the Business Plan and
Asset Plans under review during the course of each Financial Year.

 

9.2.5 The business of the Group and each Property shall continue to be operated
in accordance with each Business Plan or Asset Plan (as appropriate) for the
prior year until the Board approves each new Business Plan or Asset Plan (as
appropriate) save that adjustments shall be made thereto to reflect the
deletions of non-recurring expense items and no capital expenditure shall be
made until the approval of the new Business Plan or Asset Plan (as appropriate).

 

9.2.6 Each Shareholder undertakes to the other Shareholder that it shall,
through the exercise of votes it directly or indirectly controls at meetings of
the Executive Committee, Board and general meetings of the Company and meetings
of the board of each Indirect Investment Vehicle ensure that the terms of the
Business Plan and Asset Plans are complied with.

 

9.2.7 The Initial Plans shall be adopted by the parties at Completion.

 

9.3 US Filings

 

9.3.1 RTPCE shall be responsible at its sole cost, for dealing with any
accounts, records, elections or other such documents which are required for
United States federal, state or local tax purposes to be prepared, maintained or
submitted by the Company, the Indirect Investment Vehicles or any other entity
in which the Company holds a direct or indirect interest, and RTPCE shall
indemnify and hold harmless Goodman, the Company, the Indirect Investment
Vehicles, the Investment Adviser, the Property Manager and the Development
Manager or any of their directors, officers and employees and any other entity
in which the Company holds a direct or indirect interest from and against all
costs, claims, liabilities, losses and damages suffered or incurred by any of
Goodman, the Company, the Indirect Investment Vehicles, the Investment Adviser,
the Property Manager and the Development Manager or any other entity in which
the Company holds a direct or indirect interest, arising from RTPCE’s dealing
with such accounts, records, elections or other such documents (including where
the Company or any Indirect Investment Vehicle has an obligation under the
Service Agreement to similarly indemnify the Investment Adviser, the Property
Manager and the Development Manager) except where such costs, claims,
liabilities, losses and damages have arisen as a result of information provided
to RTPCE by any of the Investment Adviser, Property Manager or Development
Manager which is incorrect in any material respect.

 

9.3.2 Each of the parties acknowledges and agrees that (without prejudice to any
other rights available to them):

 

  (a) each of the Indirect Investment Vehicles, the Investment Adviser, the
Property Manager and the Development Manager or any of their directors, officers
and employees and any other entity in which the Company holds a direct or
indirect interest (the “Indemnified Persons”) shall be entitled to enforce the
rights reserved to them in clause 9.3.1 and that the provisions of clause 9.3.1
may not be amended without the consent in writing of any party to whom the
benefit of clause 9.3.1 applies; and

 



--------------------------------------------------------------------------------

  (b) none of them shall raise as a defence to any claim by an Indemnified
Person under the indemnity in clause 9.3.1, that such person is not entitled to
rely on such indemnity by virtue of the fact that such person is not a party to
this agreement.

 

10. FINANCING THE COMPANY

 

10.1 The Business and the business of each Indirect Investment Vehicle shall be
financed initially by the proceeds of the Share and PEC subscriptions referred
to in Schedule 3, together with funding provided pursuant to any Finance
Agreements provided that if the Company is required to make any additional
payment under clause 6.1.1 of the Sale and Purchase Agreement relating to the
Düren SPV and the Schönberg SPV or make any payment under the Sale and Purchase
Agreement relating to the Langenbach SPV then the Shareholders shall fund such
additional payment by way of a subscription for additional PECs in accordance
with this clause 10.

 

10.2 Subject to clause 10.1, the Shareholders are not obliged to provide any
further funding in addition to their Share and PEC subscriptions, but may do so
if both Shareholders agree on a project by project basis. Any additional funding
shall be provided by the Shareholders pro rata to their Shares and PEC
subscriptions unless the Shareholders otherwise agree and shall be subject to
the terms of this agreement.

 

10.3 In the event that the Shareholders agree (or are required) to provide
additional funding, the Shareholders shall each execute and deliver to the
Company a subscription for additional PECs for the agreed amount of the
additional funding as agreed by them at the relevant time.

 

10.4 If the issue of further PECs would mean that the Shareholders did not hold
Shares in the same ratio to each other as PECs then the Company shall issue such
further Shares at par so as to ensure that each Shareholder continues to hold
Shares and PECs in the same ratio to each other. All Shares to be issued to
Goodman shall be A Shares and all Shares to be issued to RTPCE shall be B
Shares.

 

10.5 All PECs to be issued pursuant to clauses 10.2 and 10.3 shall be issued in
a new series of PECs and all PECs to be issued to Goodman shall be a series of
PECs denominated with an odd number and all PECs to be issued to RTPCE shall be
a series of PECs denominated with an even number.

 

10.6 The Shareholders shall procure that upon receipt of the subscription for
Shares and PECs and subscription proceeds (in cleared funds) pursuant to clause
10.2 to 10.4 inclusive that the Company issue such Shares and PECs in accordance
with the terms of this agreement and the Articles.

 

10.7 Emergency Funding



--------------------------------------------------------------------------------

10.7.1 If either Shareholder or the Property Manager gives notice to the Company
that Emergency Funding is required for an amount of up to one million two
hundred thousand Euros (€1,200,000) for any one occurrence, the Company shall
within one (1) Business Day of receipt of that notice serve notice (a “Drawdown
Notice”) on each of the Shareholders. The Drawdown Notice will specify the
reason for the Emergency Funding and the amount required for the Emergency
Funding (an “Emergency Shareholder Loan”) and the date by which the Emergency
Shareholder Loan must be advanced to the Company, provided that not less than
four (4) Business Days’ prior written notice requesting payment shall be given.
The Shareholders shall advance an Emergency Shareholder Loan pro rata to their
Shares.

 

10.7.2 If a Shareholder fails to advance its Emergency Shareholder Loan, the
other Shareholder may fund the resulting shortfall of the Emergency Funding by
way of a further Emergency Shareholder Loan and the entire amount of Emergency
Shareholder Loans funded by the other Shareholder shall accrue interest at a
rate of eighteen per cent (18%) per annum, provided that if a Shareholder gives
notice to the Company and the other Shareholder no later than two (2) Business
Days after the due date of its Emergency Shareholder Loan disputing the fact
that its Emergency Shareholder Loan is required for the purposes of Emergency
Funding then, subject to clause 10.7.3, the interest rate will be 5 per cent
(five%) per annum.

 

10.7.3 If a dispute notice is served pursuant to clause 10.7.2, any Shareholder
may be entitled within ten (10) Business Days of service of the dispute notice
to apply to the Valuers for a determination as to whether the Emergency Funding
was bona fide. If the Valuers rule that the Emergency Funding was bona fide,
then the Company shall be required to pay interest on any Emergency Shareholder
Loans advanced pursuant to clause 10.7.2 at eighteen per cent (18%) per annum
and the Shareholders shall procure that the Company pay any shortfall in
interest to the Shareholder who funded the Emergency Funding.

 

10.7.4 Without prejudice to clause 10.7.6, as soon as practicable after the date
the Company provides Emergency Funding to the Property Manager, the Executive
Committee and the Board shall meet to agree the extent to which Emergency
Shareholder Loans may be refinanced, repaid to the Shareholders or to take such
other action as may be agreed by the Executive Committee and the Board.

 

10.7.5 All Emergency Shareholder Loans shall not be counted in relation to
determining the First Preferred Return or the Second Preferred Return. A failure
by a Shareholder to advance its Emergency Shareholder Loan shall not be a
Default Event.

 

10.7.6 All distributions of available cash to the Shareholders pursuant to
clause 11.1.1 or 11.1.2 shall be made in repayment of any outstanding Emergency
Shareholder Loans (and all accrued but unpaid interest on them) in priority to
any further distributions to the Shareholders.

 

11. DISTRIBUTIONS AND DIVIDENDS

 

11.1 Distributions

 

11.1.1 Subject to clause 10.7.6, any Finance Agreement and the requirements of
the Companies Law, the Shareholders shall or shall procure that all
distributions of available cash comprised of Net Income shall be made to the
Shareholders in accordance with the rights attaching to their Shares in the
following order of priority:

 

  (a) first, to the Shareholders (pro rata to their Share and PEC subscriptions)
until they have received back by way of yield on the PECs (pursuant to the PECs
Terms and Conditions) an amount equal to their accrued but unpaid First
Preferred Return;



--------------------------------------------------------------------------------

  (b) second, to RTPCE (as the B Shareholder and the holder of Second Series
PECs) until RTPCE has received by way of yield on the PECs (pursuant to the PECs
Terms and Conditions) an amount equal to the Second Preferred Return;

 

  (c) third, to Goodman (as the A Shareholder and the holder of First Series
PECS), until Goodman has received by way of yield on the PECs (pursuant to the
PECs Terms and Conditions) an amount equal to the Second Preferred Return; and

 

  (d) thereafter, to the Shareholders (pro rata to their Shares),

provided always that each of the above sub-clauses shall be reapplied in respect
of each new such distribution and in respect of each new Financial Year, in all
cases after payment of or making appropriate provision or reserve (if any) for
amounts determined by the Board in respect of fees, costs, expenses, liabilities
and debt service (including under the Service Agreements and in each case
whether actual, anticipated or contingent) and working capital requirements in
each case of the Company or any Indirect Investment Vehicle.

 

11.1.2 Subject to clause 10.6.6, any Finance Agreement and the requirements of
the Companies Law, the Shareholders shall or shall procure that all
distributions of available cash comprised of Capital Proceeds shall be made to
the Shareholders in accordance with the rights attaching to their Shares in the
following order of priority:

 

  (a) first, to the extent that any part of the Capital Proceeds represents
Unreturned Capital, then to the Shareholders (pro rata to their Share and PEC
Subscriptions), in reduction of their Unreturned Capital (which may include
redemption of their PECs);

 

  (b) second, to the extent that any part of the Capital Proceeds represents
capital profit (or where no Capital Proceeds representing Unreturned Capital are
to be distributed), then to the Shareholders (pro rata to their Share and PEC
Subscriptions) until they have received back by way of yield on the PECs
(pursuant to the PECs Terms and Conditions) an amount equal to their accrued but
unpaid First Preferred Return to the extent not already paid under clause
11.1.1(a) or this clause 11.1.2(b);

 

  (c) third, to extent that any part of the Capital Proceeds represents capital
profit, then to RTPCE (as the B Shareholder and the holder of Second Series
PECs) until RTPCE has received by way of yield on the PECs (pursuant to the PECs
Terms and Conditions) an amount equal to their accrued but unpaid Second
Preferred Return to the extent not already paid under clause 11.1.1(b) or this
clause 11.1.2(c);

 

  (d) fourth, to extent that any part of the Capital Proceeds represents capital
profit, then to Goodman (as the A Shareholder and the holder of First Series
PECs), until Goodman has received by way of yield on the PECs (pursuant to the
PECs Terms and Conditions) an amount equal to their accrued but unpaid Second
Preferred Return to the extent not already paid under clause 11.1.1(c) or this
clause 11.1.2(d); and

 

  (e) thereafter, to the Shareholders (pro rata to their Shares),



--------------------------------------------------------------------------------

provided always that each of the above sub-clauses shall be reapplied in respect
of each new such distribution and in respect of each new Financial Year, in all
cases after payment of or making appropriate provision or reserve (if any) for
amounts determined by the Board in respect of fees, costs, expenses and
liabilities (including under the Service Agreements and in each case whether
actual, anticipated or contingent) and working capital requirements in each case
of the Company or any Indirect Investment Vehicle.

 

11.1.3 There is set out in Schedule 8 a worked example of this clause 11 and the
promote payment under the Investment Advisory Agreement.

 

11.2 Distributions of income and capital and dividends

 

11.2.1 Subject to the requirements of the Companies Law, all Net Operating
Income available for distribution will be distributed quarterly in accordance
with clause 11.1.1 within 30 days after the Quarter End in respect of the
immediately preceding Quarter, provided that the Company may make such
distributions at more frequent intervals.

 

11.2.2 In addition, the Board may make distributions of Capital Proceeds in
accordance with clause 11.1.2 and the requirements of the Companies Law at such
time as the Board shall determine as long as the Board is of the view that there
is cash available for distribution.

 

11.2.3 Subject to the requirements of the Companies Law, each Shareholder shall
procure that the amount of the Company’s cash available for distribution shall
be distributed by the Company to the Shareholders pursuant to clause 11.1 and
this clause 11.2 by way of yield on PECs.

 

11.2.4 Subject to any Finance Agreement and the requirements of the Companies
Law, the Shareholders shall procure, through the exercise of all voting rights
and powers of control available to them in relation to the Company and each
Indirect Investment Vehicle, that all the reserves of each Indirect Investment
Vehicle comprising Net Operating Income that are available for distribution from
time to time shall be distributed to the Company after payment of or making
appropriate provision or reserve (if any) for amounts determined by the board
(or its equivalent) of any Indirect Investment Vehicle in respect of fees,
costs, expenses and liabilities (including under the Service Agreements and in
each case whether actual, anticipated or contingent) and working capital
requirements in each case of the relevant Indirect Investment Vehicle.

 

12. SECRETARIAL AND ACCOUNTING FUNCTIONS

The Company shall appoint the Administrator pursuant to the Administration and
Secretarial Agreement to carry out the services referred to therein.

 

13. INTELLECTUAL PROPERTY RIGHTS

Any Intellectual Property Rights which arise in the course of the Group’s
activities shall belong to the Company, provided that this agreement shall not
operate to transfer any Intellectual Property Rights of Goodman Limited (or any
of its Associates) to the Company (including, for the avoidance of doubt, any
Intellectual Property Rights owned by Goodman Limited (or any of its Associates)
in its computer systems used in the delivery of its management services) other
than as expressly provided in this agreement However the Shareholders
acknowledge 1) that all



--------------------------------------------------------------------------------

Intellectual Property Rights in the data output provided by Goodman Limited (or
any of its Associates) to the Group (but no rights in the software system which
provides such data output) shall vest in and be owned by the Company, and 2)
Goodman Limited’s rights granted in the Trade Mark Licence Agreement.

 

14. CONFIDENTIALITY

 

14.1 During the term of this agreement and for a period of one year after its
termination or expiration for any reason each Shareholder undertakes to the
other Shareholder (other than in respect of the Confidential Information
relating to itself or its Associates):

 

14.1.1 to keep the Confidential Information confidential;

 

14.1.2 not to disclose the Confidential Information to any other person other
than with the prior written consent of the other Shareholder or in accordance
with clauses 14.2, 14.3 and 14.4; and

 

14.1.3 not to use the Confidential Information for any purpose other than for
the performance of its obligations under this agreement.

 

14.2 During the term of this agreement a Shareholder may disclose the
Confidential Information to an Associate or to its employees to the extent
reasonably necessary for the purposes of this agreement and then on terms under
which the relevant Associate or employee is made aware that the Confidential
Information should be treated in confidence as if that Associate or employee
were himself a party to this agreement. The parties acknowledge that RTPCE does
not itself have employees but is the beneficiary of services provided to it by
employees of the CBRE Investors group of companies. It is therefore agreed that
for the purpose of this clause 14.2 RTPCE may disclose the Confidential
Information to employees of the CBRE Investors group of companies strictly for
the purpose of delivering services to RTPCE and in doing so, RTPCE shall procure
that any such recipient is aware of the terms of this confidentiality
undertaking and maintains all such information in confidence as if that
recipient were himself a party to this agreement.

 

14.3 If and to the extent that a Shareholder discloses any Confidential
Information to any other person in accordance with clause 14.2 it shall procure
that each recipient of Confidential Information is made aware of and complies
with the obligations of confidentiality set out in this clause 14 as if such
recipient was a party to this agreement.

 

14.4 Each Shareholder may disclose Confidential Information if and to the
extent:

 

14.4.1 required by law;

 

14.4.2 required pursuant to a request or order by a court of competent
jurisdiction;

 

14.4.3 required by any securities exchange or regulatory or governmental body or
authority to which any Shareholder or its Associates is subject or submits,
wherever situated, including (without limitation) the CSSF, the UKLA, London
Stock Exchange plc, the Panel on Takeovers and Mergers, the Australian
Securities Exchange and the United States Securities and Exchange Commission,
the United States Financial Industry Regulatory Authority and the various
securities regulatory authorities of the states and federal districts of the
United States;



--------------------------------------------------------------------------------

14.4.4 required to vest the full benefit of this agreement in that Shareholder
or expressly contemplated by this agreement;

 

14.4.5 required by any tax authority for the purposes of the tax affairs of the
Shareholder or Associate concerned;

 

14.4.6 required by its professional advisers, auditors, bankers, underwriters or
dealers of securities in the ultimate parents of the Shareholders (and their
representative);

 

14.4.7 in the case of RTPCE, the information generally conforms with such
information as CB Richard Ellis Realty Trust historically discloses in its
filings with the United States Securities and Exchange Commission; or

 

14.4.8 in the case of Goodman, the information generally conforms with such
information as Goodman Limited or Goodman Industrial Trust historically disclose
in their filings with the Australian Securities Exchange,

provided that prior to disclosing any Confidential Information pursuant to
clauses 14.4.1, 14.4.2, 14.4.3 or 14.4.5, where possible under applicable law or
regulation, the party who is to disclose such information shall first notify the
other Shareholder in writing of such disclosure and where reasonably required by
the other Shareholder shall act reasonably in co-operating with the other
Shareholder in an attempt to prevent such disclosure in whole or in part in
relation to any Confidential Information which is confidential to the other
Shareholder including by participation in any submissions to the relevant body
or regulatory or other authority.

 

14.5 For the purposes of this clause 14 information is not Confidential
Information if:

 

14.5.1 it is or becomes public knowledge other than as a direct or indirect
result of the information being disclosed in breach of this agreement;

 

14.5.2 either Shareholder can establish to the reasonable satisfaction of the
other Shareholder that it found out the information from a source not connected
with the other Shareholder or any of its Associates and that the source is not
under any obligation of confidence in respect of the information;

 

14.5.3 either Shareholder can establish to the reasonable satisfaction of the
other Shareholder that the information was known to the first Shareholder before
the date of this agreement and that it was not under any obligation of
confidence in respect of the information; or

 

14.5.4 the Shareholders agree in writing that it is not confidential.

 

14.6 Notwithstanding any term or condition of this agreement to the contrary,
the foregoing confidentiality obligations shall not extend to the tax structure
or tax treatment of the Company, the Indirect Investment Vehicles and its or
their investments, any transactions undertaken by the Company or the Indirect
Investment Vehicles or to materials of any kind (including any opinions or other
analysis) relating to such tax structure or tax treatment; provided, however,
that such exception shall not include (1) the name (or other identifying
information not relevant to such tax structure or tax treatment) of any person;
(2) any performance information relating to the Company, the Indirect Investment
Vehicles or its or their investments; or (3) any information for which
nondisclosure is reasonably required to comply with applicable securities laws.



--------------------------------------------------------------------------------

15. ANNOUNCEMENTS

 

15.1 Subject to clause 15.2, no announcement concerning the Company, the
Business, any Indirect Investment Vehicle, any Property or the existence or
subject matter of this agreement or any of the Joint Venture Documents shall be
made by any Shareholder without it being approved in writing by the other
Shareholder as to its content, form and manner of publication (such approval not
to be unreasonably withheld or delayed).

 

15.2 Any announcement or circular to be made or issued by either Shareholder (as
required by law or by the UKLA and/or the London Stock Exchange plc and/or the
Australian Stock Exchange or by any other regulatory body in relation to the
trading of the securities of that party or by the Panel on Takeovers and Mergers
or by any other regulatory body including the United States Securities and
Exchange Commission) may be made or issued by such Shareholder without the prior
approval of the other Shareholder.

 

15.3 Subject to clause 15.2 and save as may otherwise be provided by law, the
Shareholders shall consult together upon the form of any such announcement or
circular in relation to the subject matter of this agreement and the other
Shareholder shall promptly provide such information and comment as the
Shareholder making the announcement or sending out the circular may from time to
time reasonably request.

 

16. FIRST RIGHT OF OFFER ON QUALIFYING ASSETS

 

16.1 Right of Offer

 

16.1.1 Subject to clauses 16.1.2 and 16.1.3, Goodman shall procure that the
Investment Adviser offers to the Company in priority to any other person the
right to acquire any Qualifying Asset that has come to the attention of the
Investment Adviser, Goodman or any of their Associates and that is:

 

  (a) owned by the Investment Adviser, Goodman or any of their Associates which
the Investment Adviser, Goodman or any of their Associates has decided to sell
or that is otherwise being pursued by or offered to the Investment Adviser,
Goodman or any of their Associates; and

 

  (b) not precluded by the vendor of the Qualifying Asset (not being the
Investment Adviser, Goodman or any of their Associates but including any of
their joint venture partners) from being offered to or acquired by the Company
(or any Indirect Investment Vehicle),

(the “Right of Offer”).

 

16.1.2 The Right of Offer shall commence on the date of this agreement and shall
terminate on the earlier of:

 

  (a) the expiration of the Initial Investment Term;

 

  (b) (for the purposes of clauses 16.1 to 16.4) the date that the Board has
rejected any three (3) Qualifying Assets offered by Goodman pursuant to clause
16.1.1 and (for the purposes of clauses 16.5 and 16.6) the date that the Board
has rejected any three (3) Qualifying Assets offered by RTPCE pursuant to clause
16.5.1;

 

  (c) the date on which the aggregate value of Share and PEC subscriptions made
by the Shareholders exceeds €400 million;

 

  (d) the termination of any of the Service Agreements in accordance with its
terms;



--------------------------------------------------------------------------------

  (e) the date that a Shareholder transfers its entire interest in the Company
to the other Shareholder pursuant to clauses 7.1 or 20; and

 

  (f) the date that Goodman or RTPCE or any of their respective Associates are
no longer a Shareholder,

(the “Offer Period”).

 

16.1.3 Notwithstanding anything to the contrary:

 

  (a) the parties acknowledge and agree that the Goodman European Logistics Fund
shall be entitled to be offered any Qualifying Asset in priority to the Company
and the Investment Adviser shall not be required to offer any such asset to the
Company unless and until the Goodman European Logistics Fund has determined not
to proceed with the acquisition of such asset;

 

  (b) the Investment Adviser shall be entitled to exclude up to three
(3) Qualifying Assets from the Right of Offer during the term of this agreement
for any reason;

 

  (c) the Investment Adviser shall be entitled to offer any Qualifying Asset to
an Excluded Entity in existence as at the date of this agreement where the
Investment Adviser or its Associates are subject to an obligation existing at
the date of this agreement to offer assets similar to Qualifying Assets to an
Excluded Entity; and

 

  (d) the Investment Adviser may, but is not obliged to, offer to the Company
any asset that is not a Qualifying Asset and in such case clauses 16.3 and 16.4
shall apply to that asset as if it was a Qualifying Asset.

 

16.2 Qualifying Asset

 

16.2.1 For the purposes of this clause 16, a “Qualifying Asset” is any real
property that is a logistics development or logistics investment asset that:

 

  (a) has a target yield (calculated as Net Operating Income divided by Market
Value) of greater than seven per cent (7 %), unless otherwise agreed by the
Board;

 

  (b) has a Market Value of greater than €10,000,000;

 

  (c) has a target IRR of greater than eight per cent (8%);

 

  (d) has in place leases or agreements for lease over the whole or
substantially the whole of the lettable area of the asset for a term (or terms)
(without including renewal terms) of greater than five (5) years and constitutes
a stabilised asset;

 

  (e)

would generally be acceptable to an institutional investor seeking a logistics
property with a size greater than ten thousand square metres (10,000 m 2); and

 

  (f) is located in a major industrial property location in the Target Region.

 

16.2.2 The Shareholders acknowledge that whilst it will not preclude any asset
from being a Qualifying Asset it will be preferable for a Qualifying Asset to be
subject to leases or agreements for lease where the rental income is subject to
regular increases.

 

16.3 First Notice of Qualifying Asset

 

16.3.1 Where a Qualifying Asset is subject to the Right of Offer, Goodman shall
procure that the Investment Adviser provides written notice (the “First Notice”)
to the Company of any potential Qualifying Asset together with such information
as the Investment Adviser considers is reasonably necessary for the Company to
make an evaluation of the Qualifying Asset which may include:

 

  (a) an estimate of the Market Value of the Qualifying Asset prepared by the
Investment Adviser (including upon completion of any development where the asset
is a development asset);



--------------------------------------------------------------------------------

  (b) an estimate of the net operating income for the applicable Qualifying
Asset for the first full year of the term of a lease to a tenant of the
Qualifying Asset in which the tenant is required to pay full rent;

 

  (c) a capitalisation rate for such Qualifying Asset based on the estimated
Market Value and the net operating income;

 

  (d) an investment proposal or development proposal (as appropriate);

 

  (e) in the case of a development logistics asset a site plan of the proposed
improvements of the Qualifying Asset and a copy of the agreed heads of terms for
a lease or agreement for lease; and

 

  (f) such of the due diligence materials listed in Schedule 6 as the Investment
Adviser determines are relevant and to the extent that such materials are in the
Investment Adviser’s possession or control,

(the “Due Diligence Materials”).

 

16.3.2 The Company shall have until the date that is ten (10) Business Days
after the receipt of all necessary Due Diligence Materials as reasonably
determined by the Investment Adviser, to either accept or reject the Qualifying
Asset subject to the First Notice by serving written notice on the Investment
Adviser. If the Company rejects a Qualifying Asset or if the Company fails to
serve on the Investment Adviser notice of acceptance within such ten
(10) Business Day period, then the Company shall have waived its right to
acquire that Qualifying Asset and the Investment Adviser or any of its
Associates or any third party may acquire or sell the Qualifying Asset.

 

16.4 Completion of acquisition of Qualifying Asset

 

16.4.1 If the Company accepts a Qualifying Asset pursuant to clause 16.3.2, the
Company shall negotiate in good faith with the seller of the asset to either:

 

  (a) where the Qualifying Asset is an investment asset, complete the
acquisition of the Qualifying Asset or any Indirect Investment Vehicle that owns
the Qualifying Asset as soon as reasonably practicable; or

 

  (b) where the Qualifying Asset is a development asset, enter into an agreement
with the seller for the acquisition of the asset upon practical completion of
the asset subject to, amongst others, acceptance of the premises by the tenant
and commencement of the lease term,

provided that if a Qualifying Asset is to be acquired from Goodman or any of its
Associates by way of an Indirect Investment Vehicle then the terms of any such
acquisition shall be mutatis mutandis on substantially similar terms as the
contract for the acquisition of the shares in the Schönberg SPV (for an
investment asset) or the Langenbach SPV (for a development asset) by the Company
with such amendments as may be necessary to address requirements in the local
jurisdiction where the Indirect Investment Vehicle is domiciled or otherwise as
the Shareholders shall agree provided further that if the Company has not
completed the acquisition or entered into an agreement with the relevant seller
within one (1) month of the date of service of the notice of acceptance of the
Qualifying Asset due to the fault or delay of RTPCE, then the Company shall be
deemed to have rejected and waived its right to acquire the Qualifying Asset and
the Investment Adviser or any of its Associates or any third party may acquire
the Qualifying Asset.



--------------------------------------------------------------------------------

16.4.2 Where the Company has entered into an agreement pursuant to clause
16.4.1(b), then Goodman shall procure that the Investment Adviser provides
periodic updates, no less frequently than quarterly, relating to the
construction, development and leasing aspects (as appropriate) of the Qualifying
Asset, including any update to the Due Diligence Materials.

 

16.4.3 There shall be no requirement to complete the acquisition of any
Qualifying Asset if the execution ready final lease or agreement for lease is
materially different from the agreed heads of terms (as provided for in clause
16.3.1(e)), unless RTPCE and Goodman agree otherwise. Where any execution ready
final lease or agreement for lease is materially different from the agreed heads
of terms then upon presenting the Qualifying Asset to the Company it shall be
deemed to be a new Qualifying Asset and the provisions of this clause 16 shall
apply mutatis mutandis.

 

16.5 RTPCE Right of Offer

During the Offer Period, RTPCE (in each case, in so far as it is able) shall
(and shall procure that any of its Associates shall) procure that any Qualifying
Asset that is owned by a third party and is being pursued by RTPCE (or its
Associates) is offered to the Company in priority to any other person where the
Company is not precluded by the vendor of the Qualifying Asset (not being RTPCE
or its Associates) from being offered to or acquired by the Company (or any
Indirect Investment Vehicle) (the “RTPCE Offer”).

 

16.5.1 If a Qualifying Asset is subject to a RTPCE Offer, RTPCE shall provide
written notice (the “RTPCE Notice”) to the Company of any potential Qualifying
Asset together with such information as RTPCE considers is reasonably necessary
for the Company to make an evaluation of the Qualifying Asset which may include
the Due Diligence Materials to the extent that such materials are in RTPCE’s or
its Associates’ possession or control.

 

16.5.2 The Company shall either accept or reject the Qualifying Asset the
subject of the RTPCE Notice by indicating its acceptance or rejection on such
notice and returning it to RTPCE within ten (10) Business Days after receipt of
all necessary Due Diligence Materials as determined by the Investment Adviser.
If the Company rejects such Qualifying Asset or if the Company fails to deliver
notice of acceptance to RTPCE within such ten (10) Business Day period, then the
Company shall have waived its right to acquire that Qualifying Asset and RTPCE
or any of its Associates or any third party may acquire the Qualifying Asset.

 

16.5.3 If the Company accepts a Qualifying Asset pursuant to clause 16.5.3, the
Company shall negotiate in good faith with the seller of the asset to either:

 

  (a) where the Qualifying Asset is an investment asset, complete the
acquisition of the Qualifying Asset or any Indirect Investment Vehicle that owns
the Qualifying Asset as soon as reasonably practicable; or

 

  (b) where the Qualifying Asset is a development asset, enter into an agreement
with the seller for the acquisition of the asset upon practical completion of
the asset subject to, amongst others, acceptance of the premises by the tenant
and commencement of the lease term,

provided that if the Company has not completed the acquisition or entered into
an agreement with the relevant seller within one (1) month of the date of
service of the notice of acceptance of the Qualifying Asset due to the fault or
delay of Goodman or the



--------------------------------------------------------------------------------

Investment Adviser, then the Company shall be deemed to have rejected and waived
its right to acquire the Qualifying Asset and RTPCE or any of its Associates or
any third party may acquire the Qualifying Asset.

 

16.6 Waiver of Right of Offer or RTPCE Offer

The Company may waive the Right of Offer or the RTPCE Offer in relation to any
Qualifying Asset at any time by written notice to the Shareholders and the
Investment Adviser in which case the Qualifying Asset may be acquired by any
other person.

 

16.7 The Shareholders agree and acknowledge that, save for the Right of Offer
obligations contained in this clause 16, either of the Shareholders and any of
the respective Associates may acquire, own, develop or otherwise exploit any
interest in real estate, either directly or indirectly, and whether alone or for
or with other persons and nothing in this agreement shall prevent them from
doing so.

 

16.8 If either of the Shareholders or any Directors appointed by such
Shareholder shall have voted against the acquisition by the Group of a
Qualifying Asset from a third party, such Shareholder or its Associates shall
not pursue the acquisition of such Qualifying Asset for its own benefit or the
benefit of its Associates. For the avoidance of doubt, if the other Shareholder
voted in favour of the acquisition of such Qualifying Asset by the Group, it may
pursue the acquisition of such Qualifying Asset for its own benefit or the
benefit of its Associates.

 

17. GOOD FAITH

 

17.1 All transactions entered into between a Shareholder (or any Associate of
it) and the Group shall be conducted in good faith and on the basis set out or
referred to in this agreement or, if not provided for in this agreement, as may
be agreed by the Shareholders.

 

17.2 Each Shareholder shall at all times act in good faith towards the other.

 

18. COMPLIANCE WITH THIS AGREEMENT AND THE ARTICLES

 

18.1 Each Shareholder undertakes to the other that it shall take all practicable
steps, including without limitation the exercise of votes it directly or
indirectly controls at meetings of the Executive Committee, the Board and
general meetings of the Company, to ensure that the terms of this agreement are
complied with and that it does all such other acts and things as may be
necessary or desirable to implement this agreement.

 

18.2 Each Shareholder undertakes to the other to comply fully and promptly with
the provisions of the Articles so that each and every provision of the Articles
(subject to clause 30.1) shall be enforceable by the Shareholders as between
themselves in whatever capacity.

 

19. TRANSFERS OF SHARES AND PECS

 

19.1 Subject to any Finance Agreement and the relevant provisions of the
Companies Law, no Shareholder shall sell, transfer, grant any Encumbrance over
or otherwise dispose of any Share or PEC or grant any interest in any Share or
PEC other than as permitted by the Articles or this agreement.



--------------------------------------------------------------------------------

19.2 Subject to any Finance Agreement, a Shareholder may at any time transfer
all (but not some) of its Shares to any of its Associates in accordance with the
Articles, provided that:

 

19.2.1 the transferor provides such evidence as the other Shareholder may
reasonably require that the transferee is an Associate of the transferor and can
comply with the obligations on its part in this agreement;

 

19.2.2 the Company or the other Shareholder is not adversely affected by such
transfer;

 

19.2.3 all costs and expenses in relation to such transfer are borne by the
transferor, and the other Shareholder and the Company are indemnified
accordingly;

 

19.2.4 if the transferee ceases to be an Associate of the transferor, the
transferee shall, and the transferor shall procure that the transferee shall,
immediately transfer all its Shares which it holds back to the transferor or to
another Associate of Goodman/or RTPCE (as the case may be); and

 

19.2.5 all (but not some) entitlement of the Shareholder to any PECs are
transferred at the same time as the transfer of the Shares.

 

19.3 Any person (who is not already a party to this agreement whether as an
original party or by executing an Instrument of Adherence) acquiring any Shares
(whether by allotment or transfer or transmission) shall not be allotted such
Shares or registered as their holder or be transferred the benefit of any PECs
unless or until he has entered into and delivered to the Company an Instrument
of Adherence in a legally binding manner. Neither the Company nor any
Shareholder shall be held liable for any distributions that may be made to the
incorrect person following any such transfer prior to receipt of such an
Instrument of Adherence

 

20. DEFAULT EVENTS

 

20.1 A Shareholder shall be a defaulting Shareholder (“Defaulting Shareholder”)
upon the occurrence of any of the following events in respect of it (each a
“Default Event”) and the other Shareholder shall be a non-defaulting Shareholder
(“Non-Defaulting Shareholder”):

 

20.1.1 the Shareholder commits a material breach of its obligations under this
agreement or an Associate of the Shareholder commits a material breach of its
obligations under any Service Agreement and, where capable of remedy, the
Shareholder or Associate (as the case may be) fails after service of notice
requiring the breach to be remedied to:

 

  (a) commence remedy of the breach within 10 Business Days (or such longer
period as is reasonable in the circumstances and agreed between the parties) of
the date of service of the notice;

 

  (b) complete remedy of the breach within 30 Business Days (or such longer
period as is reasonably required in the circumstances or as agreed between the
parties) of the date of service of the notice; and/or

 

  (c) diligently proceed to remedy the breach;

 

20.1.2 the Shareholder fails to fund any amount required pursuant to this
agreement (other than clause 10.6) within ten (10) Business Days of the due
date;



--------------------------------------------------------------------------------

20.1.3 the liquidation (voluntary or otherwise) of the Shareholder other than a
genuine solvent reconstruction or amalgamation in which the new company
resulting from such reconstruction or amalgamation assumes (and is capable of
assuming) all the obligations of the Shareholder;

 

20.1.4 an order is made by a court of competent jurisdiction or a resolution is
passed for the administration of a Shareholder;

 

20.1.5 any step is taken by any person (and is not withdrawn or discharged
within ninety (90) days) to appoint a liquidator, receiver, administrative
receiver or manager in respect of the whole or a substantial part of the assets
or undertaking of the Shareholder;

 

20.1.6 the Shareholder becomes unable to pay its debts as they fall due in
accordance with Article 437 of the Luxembourg Commercial Code;

 

20.1.7 the Shareholder enters into a composition or arrangement with its
creditors;

 

20.1.8 any event analogous to any of the events set out in clauses 20.1.3 to
21.1.7 (inclusive) occurs in any jurisdiction other than Luxembourg; and/or

 

20.1.9 in the case of:

 

  (a) RTPCE CB Richard Ellis Realty Trust ceases to hold a direct or indirect
majority of the beneficial interests in RTPCE; and

 

  (b) Goodman, Goodman Industrial Trust ceases to hold a majority of the
beneficial interests in Goodman,

and each Shareholder shall forthwith notify the Company and the other
Shareholder if it becomes a Defaulting Shareholder or it becomes aware of the
occurrence of a Default Event in relation to the other Shareholder.

 

20.2 Without prejudice to any other rights of action or remedies it may have,
upon becoming aware of a Default Event the Non-Defaulting Shareholder may,
within 45 Business Days of becoming aware of the Default Event and provided such
Default Event still continues:

 

20.2.1 serve notice on the Defaulting Shareholder and the Company (the “Default
Notice”):

 

  (a) where the Default Event relates to a Transaction in Progress that cannot
be furthered or completed due to the occurrence of the Default Event, requiring
that the Defaulting Shareholder pay within ten (10) Business Days of service of
the Default Notice compensation to the Non-Defaulting Shareholder in an amount
equal to ten per cent (10%) of the Transaction Amount; and/or

 

  (b) where the Defaulting Shareholder is Goodman or an Associate of Goodman,
requiring notice to be served on each of the Investment Adviser, the Property
Manager and the Development Manager (on behalf of the Company) terminating the
Investment Advisory Agreement, the Property Services Agreement and/or any
Development Management Agreement; and/or

 

20.2.2 during the Initial Investment Term serve a Company Buy-Sell Notice on the
Defaulting Shareholder,

provided that the Non-Defaulting Shareholder may exercise its rights in respect
of any one or more of clauses 20.2.1(a), 20.2.1(b) and 20.2.2 or any combination
of them.



--------------------------------------------------------------------------------

20.3 At any time after the service of a Default Notice (and provided such
Default Event continues), no Directors or Representatives appointed by the
Defaulting Shareholder shall be entitled to vote at any meeting of the Executive
Committee or the Board of the Company or any Indirect Investment Vehicle and the
Defaulting Shareholder shall not be entitled to vote at a general meeting of the
Company and the quorum for any such meeting during this time shall be one
Director or one Representative appointed by the Non-Defaulting Shareholder (as
appropriate) or in the case of a general meeting, the Non-Defaulting Shareholder
(although the Directors and Representatives appointed by the Defaulting
Shareholder may attend meetings of the Executive Committee and the Board and the
Defaulting Shareholder may attend general meetings of the Company in each case
if they so wish). During such period, the Non-Defaulting Shareholder will (and
will use all powers reasonably available to it to procure that the Directors and
Representatives appointed by it will) act in good faith and take account of the
interests of the Company and its Shareholders generally in considering how to
exercise the powers of control and management available to it.

 

21. DETERMINATION OF NAV

 

21.1 Where the NAV or NAV per Share is required to be determined for the
purposes of this agreement the following provisions shall apply:

 

21.1.1 Within five (5) Business Days of the date on which the NAV is required to
be determined (the “Relevant Date”) the Company shall instruct the Valuers to
determine (within ten (10) Business Days of such instruction) the Market Value
of the Properties as at the Relevant Date. The Valuers shall act as an expert
and not as arbitrators (but notwithstanding this each of the Shareholders shall
be entitled to make written submissions and counter submissions to the Valuers
although the Valuers shall not be in any way fettered by any such submissions
and counter submissions) and the determination of the Valuers shall be final and
binding on the Shareholders (save in the case of manifest or proven error which
shall be rectified without delay). The costs of the Valuers shall be borne by
the Company.

 

21.1.2 Following determination of the Market Value of the Properties in
accordance with clause 21.1.1, the Company shall instruct the Auditors to
determine the NAV. The Auditors shall act as an expert in determining the NAV
and not as an arbitrator and their determination of the NAV shall be final and
binding on the Shareholders (save in the case of manifest or proven error which
shall be rectified without delay). The costs of the Auditors shall be borne by
the Company.

 

22. COMPLETION OF THE SALE AND PURCHASE OF SHARES AND PECS

 

22.1 Completion of the sale and purchase of Shares and PECs under clause 7.1
shall take place at the registered office of the Company on the date which is
thirty (30) Business Days after the date of acceptance or deemed acceptance
pursuant to clause 7.1.2.

 

22.2 At completion:

 

22.2.1 the transferring Shareholder shall transfer its Shares by way of a duly
completed Share Transfer Agreement to the purchaser together with the relevant
share certificate and such other documents as the purchaser may reasonably
require to show good title to the Shares and enable it to be registered as the
holder of the Shares;



--------------------------------------------------------------------------------

22.2.2 the transferring Shareholder shall transfer its PECs by way of a duly
completed PEC Transfer Agreement to the purchaser together with such other
documents as the purchaser may reasonably require to show good title to the PECs
and enable it to be registered as the holder of the PECs;

 

22.2.3 the purchaser shall pay the purchase price by telegraphic transfer/cheque
to the transferring Shareholder or its solicitors (who have been irrevocably
authorised by the transferring Shareholder to receive it) or to such other bank
account as the transferring Shareholder may nominate; and

 

22.2.4 the transferring Shareholder shall deliver or procure that there are
delivered to the Company resignations from all of the Directors appointed by the
transferring Shareholder, to take effect at completion of the sale of the Shares
and PECs under this clause 22 and acknowledging that such Directors have no
claims against the Company.

 

22.3 The transferring Shareholder’s Shares and PECs will be sold by the
transferring Shareholder with full title guarantee free from any Encumbrances
(en pleine proprieté, libre de tout droit) and the transfer shall be notified to
and acknowledged by the Company.

 

22.4 The Shareholders shall procure that the Company registers the transfers of
the transferring Shareholder’s Shares and PECs under this clause 22 and each of
them consents to such transfers and registrations pursuant to this agreement and
the Articles.

 

22.5 If the transferring Shareholder fails to deliver duly completed Share
Transfer Agreements or PEC Transfer Agreements for the relevant Shares and PECs
to the purchaser by the completion date as required by clauses 22.2 and 22.3:

 

22.5.1 the Directors may (and shall if requested by the purchaser) authorise any
Director to transfer the Shares and PECs on the transferring Shareholder’s
behalf to the purchaser to the extent that the purchaser has, by the completion
date, put the Company in funds to pay the price due for the relevant Shares and
PECs. Each Shareholder irrevocably and by way of security appoints the other
Shareholder as its respective attorney to execute any transfer of Shares and
PECs pursuant to this clause 22.5.1. The Shareholders agree to hold each other
harmless in relation to, and ratify any action taken by the other in accordance
with this clause 22.5.1;

 

22.5.2 the Directors shall then authorise registration of the transfer of Shares
and PECs; and

 

22.5.3 the transferring Shareholder shall surrender the certificates for its
Shares and PECs to the Company and on surrender the transferring Shareholder
shall be entitled to the purchase price for its Shares and PECs.

 

23. ASSIGNMENT

No Shareholder shall create any Encumbrance over or assign or transfer or create
any trust in respect of purport to create any Encumbrance over or assign or
transfer or create any trust in respect of any of its rights or obligations
under this agreement without the prior written consent of the other Shareholder.



--------------------------------------------------------------------------------

24. SUCCESSORS

This agreement shall be binding on and enure for the benefit of the lawful
successors and permitted assigns of each Shareholder.

 

25. DURATION

 

25.1 This agreement shall continue in force for an initial term (“Initial Term”)
of five years from the date of this agreement and shall continue in force after
the Initial Term unless terminated earlier pursuant to the terms of this
agreement or if terminated:

 

25.1.1 at any time by the written agreement of the Shareholders; or

 

25.1.2 automatically without notice:

 

  (a) on the date that all of the Shares and PECs become owned by one
Shareholder; or

 

  (b) on the date of the winding up of the Company,

provided that following a resolution being passed for the winding up of the
Company, the Right of Offer and RTPCE Offer shall no longer apply.

 

25.2 The Shareholders shall meet at least every five (5) years after the
commencement of this agreement to consider the termination of this agreement and
possible exit strategies.

 

25.3 Upon termination of this agreement the Shareholders shall procure that the
Company is wound up and the Shareholders shall endeavour to agree a suitable
basis for dealing with the interests and assets of the Company and any Indirect
Investment Vehicle and shall endeavour to ensure that:

 

25.3.1 all existing contracts of the Company and any Indirect Investment Vehicle
are performed so far as there are sufficient resources within the Company and
any Indirect Investment Vehicle;

 

25.3.2 no new contractual obligations shall be entered into by the Company or
any Indirect Investment Vehicle;

 

25.3.3 the Investment Adviser determines the appropriate strategy for the
Disposal of any Properties or Indirect Investment Vehicle, as the case may be,
in which the Company still has an interest and shall procure the marketing of
the relevant Properties or Indirect Investment Vehicles, as the case may be, as
soon as reasonably practicable for the best price reasonably obtainable on the
open market;

 

25.3.4 following the sale of all of the Properties, the Company and each
remaining Indirect Investment Vehicle shall be wound up as soon as possible; and

 

25.3.5 each Shareholder shall return to the other and the Company shall return
to each of the Shareholders all proprietary information belonging to or
originating from either of the Shareholders, as the case may be.

 

25.4 Termination of this agreement shall not affect any rights or liabilities
that the parties have accrued under it.



--------------------------------------------------------------------------------

25.5 This clause 25.5 and the following provisions of this agreement remain in
full force after termination:

 

25.5.1 clause 1 (Definitions and Interpretation);

 

25.5.2 clause 14 (Confidentiality);

 

25.5.3 clause 15 (Announcements);

 

25.5.4 clause 17 (Good Faith);

 

25.5.5 clause 25.3 (Duration);

 

25.5.6 clause 26 (Tax);

 

25.5.7 clause 27 (Entire Agreement);

 

25.5.8 clause 28 (Severance);

 

25.5.9 clause 31 (Variation);

 

25.5.10 clause 32 (Waiver

 

25.5.11 clause 33 (Costs);

 

25.5.12 clause 34 (Further Assurance);

 

25.5.13 clause 36 (Notices); and

 

25.5.14 clause 37 (Governing Law and Jurisdiction).

 

26. TAX

 

26.1 The Company shall be organised in such a manner that the Directors may
elect for the Company to be classified as a “partnership” or a “disregarded
entity” for US federal income tax purposes, it being understood that the
Directors shall cause the Company to elect to be treated as a partnership or
disregarded entity for US federal income tax purposes effective not later than
the day before the Company issues any Shares to RTPCE.

 

26.2 RTPCE shall (at its sole discretion) be entitled to determine the US tax
classifications of the Company, its Indirect Investment Vehicles and any other
entity in which the Company holds a direct or indirect interest, in each case,
prior to their acquisition or formation, and Goodman shall consent to any US tax
elections necessary or appropriate to secure such classifications.

 

26.3 Goodman acknowledges that the indirect parent of RTPCE has elected to be
treated as a real estate investment trust (a “REIT”) for US federal income tax
purposes. Prior to the direct or indirect acquisition or formation of any
interest in any Property, Indirect Investment Vehicle, or other entity, RTPCE
will be required to confirm to the Company that the proposed acquisition or
formation is suitable for RTPCE’s indirect parent in relation to the US federal
income tax rules applicable to REITs.

 

26.4

The Board shall cause the Company, any Indirect Investment Vehicle and any other
entity in which the Company owns a direct or indirect interest to file an
election with the US Internal Revenue Service (“IRS”) to be treated as a
partnership for US federal income tax purposes (and prior to the Company or such
other entity having two or more Shareholders, as a disregarded entity for US
federal income tax purposes it being understood that in the event that the
Company or such other entity only has one Shareholder at the effective time of
such



--------------------------------------------------------------------------------

 

election, it will be treated as a disregarded entity for US federal income tax
purposes until such entity has two Shareholders) effective not later than the
date of formation of the Company or such other entity or in the case of an
entity that was in existence more than seventy-five (75) days prior to the date
the Company directly or indirectly acquires an interest in such entity, effect
not later than two (2) days before such acquisition date. Each Shareholder
consents to such treatment and such elections, and authorises the Board to file
any and all consents, statements and schedules on behalf of the Company or such
other entities and such Shareholder that may be necessary or appropriate in
furtherance of such treatment and such elections.

 

26.5 Solely for US federal income tax purposes, the Company and any Indirect
Investment Vehicle or other entity in which the company owns a direct or
indirect interest and that is treated as a partnership for US federal income tax
purposes shall maintain capital accounts and comply with the other provisions
set forth in Schedule 9.

 

27. ENTIRE AGREEMENT

 

27.1 This agreement together with any documents referred to in it contains the
entire agreement between the parties in relation to the matters contemplated by
this agreement and any such documents and supersedes any previous agreements
between the parties in relation to such matters.

 

27.2 Each of the parties confirms that in entering into this agreement it has
not relied on any statement, representation, warranty, agreement or undertaking
of any person (whether a party to this agreement or not) other than those
expressly set out in this agreement, and that it will not have any claim, right
or remedy arising out of any such statement, representation, warranty, agreement
or undertaking.

 

27.3 Nothing in this agreement shall operate to limit or exclude any liability
of one of the parties in respect of a fraudulent misrepresentation made by that
party to any of the others.

 

28. SEVERANCE

 

28.1 Each of the provisions of this agreement is distinct and severable from the
others. If at any time one or more of those provisions is or becomes invalid or
unenforceable (whether wholly or partly), the validity and enforceability of the
remaining provisions (or the same provision to any other extent) shall not be
affected or impaired in any way.

 

28.2 If any provision of this agreement is or becomes invalid or unenforceable
(whether wholly or partly) but it would be valid or enforceable if deleted in
part or reduced in application, then the provision shall apply with the minimum
deletion or modification necessary to make it valid or enforceable.

 

29. NO PARTNERSHIP

Nothing in this agreement (including clause 26) shall be deemed to constitute a
partnership or agency relationship between the parties or any other person.



--------------------------------------------------------------------------------

30. STATUS OF AGREEMENT

 

30.1 If there is any conflict or inconsistency between the provisions of this
agreement and the Articles or the articles of any Indirect Investment Vehicle,
this agreement shall prevail.

 

30.2 The Shareholders shall whenever necessary exercise all voting and other
rights and powers available to them to procure the amendment, waiver or
suspension of the relevant provision of the Articles or the articles of any
Indirect Investment Vehicle, to the extent necessary, to permit the Company and
each Indirect Investment Vehicle and its affairs to be administered as provided
in this agreement.

 

30.3 Nothing in this agreement shall be deemed to constitute an amendment of the
Articles or the articles of any Indirect Investment Vehicle or any previous
articles of association of the Company or the articles of any Indirect
Investment Vehicle.

 

30.4 The Company is not bound by any provision of this agreement to the extent
that it constitutes an unlawful fetter on any statutory power of the Company.
This shall not affect the validity of the relevant provision as between the
other parties to this agreement or the respective obligations of the other
parties as between themselves under clause 30.2.

 

31. VARIATION

No variation of this agreement shall be effective unless it is in writing and
signed by or on behalf of each of the parties.

 

32. WAIVER

 

32.1 A party can only waive a right or remedy provided in this agreement or by
law by express written notice.

 

32.2 No failure or delay to exercise, or other relaxation or indulgence granted
in relation to, any power, right or remedy under this agreement shall operate as
a waiver of it, impair, or prejudice it.

 

32.3 Any single or partial exercise or waiver of any power, right or remedy
shall not preclude its further exercise or the exercise of any other power,
right or remedy.

 

33. COSTS

Unless otherwise provided in this agreement all costs in connection with the
negotiation, preparation, execution and performance of this agreement shall be
borne by the party that incurred the costs.

 

34. FURTHER ASSURANCE

Each of the parties shall promptly execute and deliver all such documents and do
all such things as the other parties may from time to time reasonably require
for the purpose of giving full effect to the provisions of this agreement.



--------------------------------------------------------------------------------

35. COUNTERPARTS

The parties may execute this agreement in any number of counterparts, each of
which when executed and delivered will be an original but all of which when
taken together will constitute one agreement.

 

36. NOTICES

 

36.1 Form of notice

Any notice, consent, request, demand, approval or other communication to be
given or made under or in connection with this agreement (each a “Notice” for
the purposes of this clause 36) must be in English, legible and subject to
clause 36.2.1(d) in writing and signed by or on behalf of the person giving it.

 

36.2 Method of service

 

36.2.1 A Notice must be served by one of the following methods:

 

  (a) by hand to the relevant address set out in clause 36.3 and shall be deemed
to have been served upon delivery if delivered during a Business Day, or at the
start of the next Business Day if delivered at any other time;

 

  (b) by special delivery post or international courier, in either case with
proof of receipt to the relevant address set out in clause 36.3 and shall be
deemed to have been served upon delivery if delivered during a Business Day, or
at the start of the next Business Day if delivered at any other time;

 

  (c) by fax to the relevant fax number set out in clause 36.3 and shall be
deemed served on despatch, if sent during a Business Day or at the start of the
next Business Day if sent at any other time, provided that in each case a
receipt indicating complete transmission of the Notice is obtained by the sender
and that a copy of the Notice is also despatched to the recipient using one of
the methods described in clauses 36.2.1(a) or 36.2.1(b) no later than the end of
the next Business Day; or

 

  (d) in the case of clauses 14 and 15, by electronic mail to the relevant email
address set out in clause 36.3 and shall be deemed to have been served upon
transmission by the sender if delivered during a Business Day, or at the start
of the next Business Day if delivered at any other time, provided that a notice
shall be deemed not to have been received where the sender has received an
error, out of office or similar reply message.

 

36.2.2 In this clause 36, all references to “Business Day” mean during business
hours (i.e. 9.00 am to 5.00 pm) based on the local time where the recipient of
the Notice is located.

 

36.2.3 Subject to clause 36.2.1(d),a Notice must not be sent by electronic mail.

 

36.3 Addresses for service

Notices must be addressed as follows:

 

36.3.1 Notices for Goodman must be marked for the attention of:

Name: General Counsel, Europe

Address: 8 Rue Heine, Luxembourg-Gare, L-1720 Grand Duchy of Luxembourg

Fax number: +352 26 36 32 26

Email: dominiek.vanoost@goodman.com



--------------------------------------------------------------------------------

36.3.2 Notices for RTPCE must be marked for the attention of:

Name:

Address:

Fax number:

Email:

 

36.3.3 Notices for the Company must be marked for the attention of:

Name: Company Secretary

Address: 8 Rue Heine, Luxembourg-Gare, L-1720 Grand Duchy of Luxembourg

Fax number: +352 26 36 32 26

Email: lorna.ros@goodman.com

 

36.4 Copies of Notices

 

36.4.1 Copies of all Notices sent to Goodman must also be sent or given to:

Name: General Counsel

Address: Goodman Limited, 60 Castlereagh Street, Sydney NSW 2000 Australia

Fax number: +61 2 9230 7444

Email: carolyn.scobie@goodman.com

 

36.4.2 Copies of all Notices sent to RTPCE must also be sent or given to:

Name: Jack Cuneo

Address:

Fax number: 001 609 806 2666

Email:

 

36.4.3 Notices for the Company must also be sent or given to:

Name: General Counsel, Europe

Address: Arlington House, Arlington Business Park, Theale, Berkshire RG7 4SA

Fax number: +44 118 930 4383

Email: dominiek.vanoost@goodman.com

AND

Name:

Address:

Fax number:

Email:



--------------------------------------------------------------------------------

36.4.4 Copies of Notices must be sent by one of the methods described in clause
36.2. Failure to deliver copies other than in respect of clause 36.2.1(d) will
invalidate the Notice.

 

36.5 Change of details

A party may change its address for service so long as it gives the other party
at least ten (10) Business Days’ prior notice. Until the end of those ten
(10) Business Days, service on either the old or new address will be effective.

 

37. GOVERNING LAW AND JURISDICTION

 

37.1 This agreement and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by the laws of Luxembourg.

 

37.2 The parties irrevocably agree that the courts of Luxembourg shall have
exclusive jurisdiction to determine any dispute or claim that arises out of or
in connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

The parties have executed this agreement on the date stated at the top of page
1.



--------------------------------------------------------------------------------

SCHEDULE 1

Initial Properties

 

Initial Property

  

Description

  

Relevant Owner

Düren    The property known as Düren, Henry Ford Strasse 3, 52351 Düren,
Germany; registered in the land register of Düren, folio 21485, cadastral area
44, parcel no. 66, Henry-Ford-Strasse, with a registered size of 63,245 sqm.   
Goodman Aventurine (Lux) Sarl Schönberg    The property known as
Schönberg/Lübeck, Sabower Höhe 14, 23923 Schönberg, Germany; registered in the
land register of Schönberg, folio 5007, cadastral area 1, parcel nos. 497/16,
356/10 and 357/3, An der B 104, with a total registered size of 70,179 sqm, and
folio 4993, cadastral area 1, parcel no. 497/20, An der B 104, with a registered
size of 212 sqm (the latter parcel yet to be acquired by the Schönberg SPV).   
Goodman Marcasite Logistics (Lux) Sarl Langenbach    The property known as
Munich Airport Logistics Centre, Isartalstrasse – 85416 Langenbach, Germany; a
piece of land of approx. 34,673 sqm still to be measured and mapped out of two
existing parcels, registered in the land register of Oberhummel, folio 1156,
parcel nos. 162 and 163, Resserwegfeld, as described in the notarial deed dated
29 October 2009, UR-Nr A 1820/2009 Notary Dr. Paul Rombach (the entire piece of
land yet to be acquired by the Langenbach SPV).    Goodman Langenbach (Lux) Sarl



--------------------------------------------------------------------------------

SCHEDULE 2

Part 1 – Major Decisions

 

1. The entering into or any change to any Finance Agreement or the refinancing
of such facilities (including granting any Encumbrance over any Property or over
any other asset or interests of the Company or the relevant Indirect Investment
Vehicle).

 

2. Any proposal for the acquisition of any Property either directly or
indirectly, including a Qualifying Asset pursuant to clause 16.

 

3. Any proposal for the Disposal of any Property or part of any Property held by
an Indirect Investment Vehicle, otherwise than in the case of a sale as provided
for in the then current Business Plan or relevant Asset Plan.

 

4. Material capital expenditures, being any capital expenditure which is at
least five per cent (5%) in excess of the operating and capital budget for the
relevant item (if applicable) in relation to the relevant Property or as set out
in the Business Plan or relevant Asset Plan.

 

5. Annual operating and capital budget in relation to each Property and the
Group as a whole.

 

6. Save where already approved by virtue of approval of the Business Plan or an
Asset Plan, amending and renegotiating leases and entering into any agreements
for lease and any lease with any tenant of the whole or any part of a Property
(in each case including, but not limited to, the identity of any such tenant) or
any material modification to any such lease.

 

7. Termination and/or engagement of any Service Agreement or any other Related
Party Contract, other than as set out under clause 4.4.4(b) (and for the
avoidance of doubt termination under clause 9.2.2 of the Investment Advisory
Agreement, clause 9.2.2 of the Property Services Agreement or any similar clause
under any Development Management Agreement shall be a Major Decision).

 

8. Material development, redevelopment or refurbishment of any Property.

Part 2 - Reserved Matters

 

1. The winding up the Company and any Indirect Investment Vehicles, including:

 

1.1 the method of divestment of all assets of the Company as a portfolio or as
individual properties; or

 

1.2 the roll over of the Company’s assets into a follow-on fund or the Goodman
European Logistics Fund with liquidity provided to the Shareholders to allow
them to exit the joint venture established by this agreement in whole or in
part.

 

2. The admittance of a third party Shareholder into the Company.

 

3. Any alteration to the Articles, constitutional documents of any Indirect
Investment Vehicle and this agreement.



--------------------------------------------------------------------------------

SCHEDULE 3

Completion

At Completion:

 

1. The Shareholders shall procure that such meetings of the Company and the
Board are held as may be necessary to:

 

1.1 re-designate the 2,500 ordinary shares held in the Company held by Goodman
as 2,500 A Shares and re-designate the 10,000 ordinary shares held in the
Company held by RTPCE as 10,000 B Shares;

 

1.2 adopt new Articles;

 

1.3 issue and allot 557,500,000 First Series PECs to Goodman and 2,230,000,000
Second Series PECs to RTPCE and issue PEC certificates for them;

 

1.4 appoint and designate Dominique Prince and Stephen Young as A Directors;

 

1.5 appoint and designate Daniel Laurecin, Sansal Ozdemir and Philip L. Kianka
as B Directors;

 

1.6 authorise the Company to execute:

 

  (a) this agreement;

 

  (b) the Investment Advisory Agreement and the Property Service Agreement;

 

  (c) the Administration and Secretarial Agreement;

 

  (d) the Trade Mark Licence Agreement; and

 

  (e) the Sale and Purchase Agreements;

 

1.7 adopt the Initial Plans;

 

1.8 appoint Goodman Europe as secretary of the Company;

 

1.9 appoint ING as the bankers of the Company and pass the resolutions comprised
in, and complete, the bank’s mandate form; and

 

1.10 appoint Deloitte as Auditors.

 

2. The Shareholders shall procure that the Company completes the acquisition of
the Düren SPV and the Schönberg SPV and enter into the Langenbach Agreement.

 

3. Goodman shall:

 

3.1 subscribe in cash for 557,500,000 First Series PECs and shall pay five
million, five hundred and seventy-five thousand Euros (€5,575,000) to the
Company;

 

3.2 procure the execution of and deliver to the Company the Service Agreements;
and

 

3.3 provide a legal opinion in the Agreed Form.



--------------------------------------------------------------------------------

4. RTPCE shall:

 

4.1 subscribe in cash for 2,230,000,000 Second Series PECs and shall pay
twenty-two million, three hundred thousand Euros (€22,300,000) to the Company;
and

 

4.2 provide a legal opinion in the Agreed Form.



--------------------------------------------------------------------------------

SCHEDULE 4

Instrument of Adherence

 

DATE    200[    ]

PARTIES

 

(1) [                    ] (a trust established in [                    ],
acting by its [manager/trustees] [                    ] (incorporated and
registered in [                    ] under company registration number
[                    ]), the registered office of which is at
[                    ] (the “Transferor”); and

 

(2) [                    ] (incorporated and registered in
[                    ] under company registration number
[                    ]), the registered office of which is at
[                    ] (the “New Shareholder”)

RECITALS

 

(A) This instrument is supplemental to an agreement (“Shareholders’ Agreement”)
dated [                    ] 2010, made between (1) Goodman Europe Development
Trust (acting by its trustee Goodman Europe Development Pty Limited (2) RT
Princeton CE Holdings, LLC and (3) Goodman Princeton Holdings (Lux) Sarl
(“Existing Parties”) setting out the terms for operating the joint venture
company, Goodman Princeton Holdings (Lux) Sarl (incorporated and registered in
Luxembourg with company number [—]) (“Company”).

 

(B) By a transfer of Shares and PECs in the capital of the Company dated
[                    ], the Transferor transferred to the New Shareholder
[            ] Shares and [            ] PECs in the capital of the Company
having an aggregate value of [            ] Euros (€[—]).

IT IS AGREED AS FOLLOWS

 

1. Words and expressions used in this instrument shall, unless the context
expressly requires otherwise, have the meaning given to them in the
Shareholders’ Agreement.

 

2. The “Effective Date” means the date of this instrument.

 

3. The New Shareholder confirms that it has been supplied with a copy of the
Shareholders’ Agreement and undertakes with each of the Existing Parties that,
from the Effective Date, the New Shareholder shall observe, perform and be bound
by the provisions of the Shareholders’ Agreement that contain obligations on the
Transferor as though the New Shareholder was an original party to the
Shareholders’ Agreement.

 

4. Nothing in this instrument shall release the Transferor from any liability in
respect of any obligations under the Shareholders’ Agreement due to be performed
prior to the Effective Date. The Transferor shall not be liable for any matter
arising on or after the Effective Date.

 

5. This instrument shall be governed by, and construed in accordance with,
Luxembourg law.



--------------------------------------------------------------------------------

6. The courts of Luxembourg are to have exclusive jurisdiction to determine any
dispute arising out of or in connection with this instrument. Each party
irrevocably submits and agrees to submit to the jurisdiction of the Luxembourg
courts.

This document has been executed and is delivered and takes effect on the date
stated at the beginning of it.

 

Signed by [                    ]   )    acting by [                    ], a
director,   )    in the presence of:   )   

 

Signature of witness  

 

   Name (in BLOCK CAPITALS)   

 

   Address  

 

  

 

  

 

  

 

Signed by [                    ]   )    acting by [                    ], a
director,   )    in the presence of:   )   

 

Signature of witness  

 

   Name (in BLOCK CAPITALS)   

 

   Address  

 

  

 

  

 

  



--------------------------------------------------------------------------------

SCHEDULE 5

Articles

In the Agreed Form



--------------------------------------------------------------------------------

SCHEDULE 6

Due Diligence Materials

 

1. Most recent surveys.

 

2. Updated copy of registered title (with an effective date no earlier than two
months prior to the date of acquisition of the Qualifying Asset) or most recent
title insurance policy, together with copies of all listed exceptions.

 

3. Leases, lease amendments, assignments, subleases, lease guarantees and other
occupancy agreements.

 

4. Building plans and specifications, “as-built” (if available), including
actual floor area measurements and floor diagrams, together with detailed gross,
rentable and usable floor area calculations for the building, each floor and
each tenant (if available in each case).

 

5. Environmental and physical inspection reports generated by third parties
regarding the Qualifying Asset, including soil reports (if available).

 

6. Complete rent roll for most recent month and budgeted operating statement.

 

7. Tenant financials.

 

8. Statement of or certificate showing insurance coverage.

 

9. Such tax returns, registrations and information as are necessary to undertake
a suitable review of the tax history of the Qualifying Asset.

 

10. A detailed summary of all unresolved litigation, including actions taken on
behalf of or against the ownership of the Qualifying Asset.

 

11. Service charge budget for the current year and first fiscal year (if
available).

 

12. All approvals, permits and licenses from each governmental authority having
jurisdiction over the Qualifying Asset as are necessary to permit the full use
and occupancy of the Qualifying Asset, including without limitation,
environmental permits and approvals, certificate of completion, certificates of
occupancy and evidence of compliance with applicable zoning and land use
regulations.

 

13. Searches which a prudent buyer’s lawyer would make in the relevant
jurisdiction where the Qualifying Asset is located, being note more than 3
months old (or such other period as is customary in the relevant jurisdiction).



--------------------------------------------------------------------------------

SCHEDULE 7

PECs Terms and Conditions

In the Agreed Form



--------------------------------------------------------------------------------

SCHEDULE 8

Distribution Worked Example

In the Agreed Form



--------------------------------------------------------------------------------

SCHEDULE 9

Certain US Federal Income Tax Provisions

1. Certain Definitions. Any capitalised terms used in this Schedule and not
defined shall have the meanings ascribed to them in the Articles. The following
terms have the definitions hereinafter indicated whenever used in this Schedule
with initial capital letters:

1.1 Adjusted Capital Account Deficit: With respect to any Shareholder, the
deficit balance, if any, in such Shareholder’s Capital Account (as defined
below) as of the end of the relevant Fiscal Year or other period, after giving
effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Shareholder is
obligated to restore to the Company pursuant to Regulations
§ 1.704-1(b)(2)(ii)(c) or is deemed to be obligated to restore pursuant to
Regulations § 1.704-2(g)(1) or Regulations § 1.704-2(i)(5); and

(ii) Debit to such Capital Account the items described in Regulations
§§ 1.704-1(b)(2)(ii)(d)(4), (d)(5), and (d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations § 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

1.2 Intentionally Deleted.

1.3 Partnership Minimum Gain: The aggregate gain, if any, that would be realised
by the Company for purposes of computing Profits and Losses with respect to each
Company asset if each Company asset subject to a Nonrecourse Liability were
disposed of for the amount outstanding on the Nonrecourse Liability by the
Company in a taxable transaction. Partnership Minimum Gain with respect to each
Company asset shall be further determined in accordance with Regulations
§ 1.704-2(d) and any subsequent rule or regulation governing the determination
of minimum gain. A Shareholder’s share of Partnership Minimum Gain at the end of
any Fiscal Year shall equal the aggregate Nonrecourse Deductions allocated to
such Shareholder (or its predecessors in interest) up to that time, less such
Shareholder’s (and predecessors’) aggregate share of decreases in Partnership
Minimum Gain determined in accordance with Regulations § 1.704-2(g).

1.4 Depreciation: For each Fiscal Year, an amount equal to the US federal income
tax depreciation, amortisation or other cost recovery deduction allowable with
respect to an asset for such year, except that if the Gross Asset Value of an
asset differs from its adjusted basis for US federal income tax purposes at the
beginning of such year or other period, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the US federal
income tax depreciation, amortisation or other cost recovery deduction for such
year bears to such beginning adjusted tax basis; provided, however, that if the
US federal income tax depreciation, amortisation or other cost recovery
deductions for such year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board.

1.5 Fiscal Year: The taxable year of the Company which, except in the case of a
short taxable year, shall be the calendar year.

1.6 Gross Asset Value: With respect to any asset of the Company, such asset’s
adjusted basis for US federal income tax purposes, except as follows:

 

  (A) the initial Gross Asset Value of any asset contributed by a Shareholder to
the Company shall be the gross fair market value of such asset at the time of
contribution determined by the Board using such reasonable method of valuation
as it may adopt;

 

  (B) in the discretion of the Board, the Gross Asset Values of all Company
assets shall be adjusted to equal their respective gross fair market values, as
reasonably determined by the Board, immediately prior to the following events:

 

  (i) a Capital Contribution (other than a de minimis Capital Contribution) to
the Company by a new or existing Shareholder as consideration for Shares;



--------------------------------------------------------------------------------

  (ii) the distribution by the Company to a Shareholder of more than a de
minimis amount of Company property as consideration for the redemption of
Shares; and

 

  (iii) the liquidation of the Company within the meaning of Regulations
§ 1.704-1(b)(2)(ii)(g); and

 

  (C) the Gross Asset Values of Company assets distributed to any Shareholder
shall be the gross fair market values of such assets as reasonably determined by
the General Partner as of the date of distribution.

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Company’s assets for purposes of computing
Profits and Losses. Gross Asset Values shall be further adjusted to reflect
adjustments to Capital Accounts pursuant to Regulations § 1.704-1(b)(2)(iv)(m)
to the extent not otherwise reflected in adjustments to Gross Asset Values. Any
adjustment to the Gross Asset Values of Company property shall require an
adjustment to the Shareholders’ Capital Accounts as provided in Section 2 of
this Schedule.

1.7 Nonrecourse Deductions: Nonrecourse Deductions are as defined in Regulations
§ 1.704-2(b)(1). The amount of Nonrecourse Deductions for a Fiscal Year equals
the net increase, if any, in the amount of Partnership Minimum Gain during such
Fiscal Year reduced by any distributions during such Fiscal Year of proceeds of
a Nonrecourse Liability that are allocable to an increase in Partnership Minimum
Gain, determined according to the provisions of Regulations § 1.704-2(c) and
1.704-2(h).

1.8 Nonrecourse Liability: A liability as defined in Regulations
§ 1.704-2(b)(3).

1.9 Profits and Losses: Respectively, for each Fiscal Year or other period, the
Company’s taxable income or loss for such Fiscal Year or other period,
determined in accordance with Code § 703(a) (for this purpose, all items of
income, gain, loss or deduction required to be stated separately pursuant to
Code § 703(a)(1) shall be included in taxable income or loss), adjusted as
follows:

 

  (1) any income of the Company that is exempt from US federal income tax and
not otherwise taken into account in computing Profits or Losses shall be added
to such taxable income or loss;

 

  (2) in lieu of the depreciation, amortisation and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period;

 

  (3) any items that are specially allocated pursuant to Section 3.2 shall not
be taken into account in computing Profits or Losses;

 

  (4) any expenditures of the Company described in Code § 705(a)(2)(B) (or
treated as such under Regulations § 1.704-1(b)(2)(iv)(i)) and not otherwise
taken into account in computing Profits or Losses shall be deducted from such US
taxable income or loss;

 

  (5) in the event the Gross Asset Value of any Company asset is adjusted in
accordance with paragraph (B) or (C) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such Company asset for purposes of computing Profits or Losses;



--------------------------------------------------------------------------------

  (6) gain or loss resulting from any disposition of any Company asset with
respect to which gain or loss is recognised for US federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding the fact that the adjusted tax basis of such Company asset
differs from its Gross Asset Value; and

 

  (7) an allocation of Company Profits or Losses to a Shareholder shall be
treated as an allocation to such Shareholder of the same share of each item of
income, gain, loss and deduction that has been taken into account in computing
such Profits or Losses.

Profits and Losses shall be further determined and adjusted in accordance with
the Regulations issued under Section 704 of the Code.

1.10 Regulations: The regulations of the US Treasury Department promulgated
under the Code.

1.11 Intentionally Deleted.

1.12 Partner Minimum Gain: An amount, with respect to each Partner Nonrecourse
Debt, equal to Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations § 1.704-2(i)(3).

1.13 Partner Nonrecourse Debt: A liability as defined in Regulations
§ 1.704-2(b)(4).

1.14 Partner Nonrecourse Deductions: The partner nonrecourse deductions as
defined in Regulations § 1.704-2(i)(2). The amount of Partner Nonrecourse
Deductions with respect to a Shareholder’s Nonrecourse Debt for a Fiscal Year
equals the net increase, if any, in the amount of Partner Minimum Gain during
such Fiscal Year attributable to such Partner Nonrecourse Debt, reduced by any
distributions during that Fiscal Year to the Shareholder that bears the economic
risk of loss for such Partner Nonrecourse Debt to the extent that such
distributions are from the proceeds of such Partner Nonrecourse Debt and are
allocable to an increase in Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined according to the provisions of Regulations
§ 1.704-2(h) and 1.704-2(i).

2. Capital Account. The Company shall maintain a book account (a “Capital
Account”) in accordance with the following provisions for each Shareholder (and
any other person who acquires Shares):

 

  (a) To each Shareholder’s Capital Account there shall be credited the amount
of cash contributed by such Shareholder, the initial Gross Asset Value of any
other asset contributed by such Shareholder to the capital of the Company (net
of liabilities secured by such contributed property that the Company assumes or
takes subject to), such Shareholder’s distributive share of Profits, the amount
of any Company liabilities assumed by the Shareholder or secured by distributed
assets that such Shareholder takes subject to and any other items in the nature
of income or gain that are allocated to such Shareholder pursuant to this
Schedule; and

 

  (b) To each Shareholder’s Capital Account there shall be debited the amount of
cash distributed to the Shareholder, the Gross Asset Value of any Company asset
distributed to such Shareholder pursuant to any provision of the Articles (net
of liabilities secured by such distributed property that such Shareholder
assumes or takes subject to), such Shareholder’s distributive share of Losses
and any other items in the nature of expenses or losses that are allocated to
such Shareholder pursuant to this Schedule.



--------------------------------------------------------------------------------

In the event that a Shareholder’s Shares or portion thereof is transferred
within the meaning of Regulations § 1.704-1(b)(2)(iv)(f), the transferee shall
succeed to the Capital Account of the transferor to the extent that it relates
to the Shares or portion thereof so transferred.

In the event that the Gross Asset Values of Company assets are adjusted, as
contemplated in paragraph (B) or (C) of the definition of “Gross Asset Value”,
the Capital Accounts of the Shareholders shall be adjusted to reflect the
aggregate net adjustments as if the Company sold the relevant assets for their
fair market values and recognised gain or loss for US federal income tax
purposes equal to the amount of such aggregate net adjustment.

The foregoing provisions and the other provisions of the Articles relating to
the maintenance of Capital Accounts are intended to comply with Regulations
§ 1.704-1(b), and shall be interpreted and applied in a manner consistent with
such Regulations. No Shareholder shall be obligated to restore any deficit
balance in its Capital Account and no Shareholder shall have any entitlement to
receive any distribution or other payment from the Company in respect of any
positive balance in its Capital Account.

3. Allocations.

3.1 Allocation of Profits and Losses. All items of income, gain, loss and
deduction for any Fiscal Year shall be allocated among the Shareholders in such
a manner that the Capital Accounts of the Shareholders immediately after making
such allocations bear, as nearly as possible the same proportions to one another
as would the amounts of the distributions that would be made to the Shareholders
pursuant to the organisational documents of the Company were the Company to be
dissolved, its affairs wound up and the Company Assets sold for an amount equal
to their aggregate book values at the end of that Fiscal Year, provided that,
for the purpose of making allocations pursuant to this Schedule, any amount
which is or would be required to be contributed to the Company on its
dissolution shall be deemed to have been so contributed.

3.2 Mandatory Allocations.

 

  (A) No Excess Deficit. To the extent that any Shareholder has or would have,
as a result of an allocation of Loss (or item thereof), an Adjusted Capital
Account Deficit, such amount of Loss (or item thereof) shall be allocated to the
other Shareholders in accordance with Section 3.1, but in a manner which will
not produce an Adjusted Capital Account Deficit as to such Shareholders.

 

  (B) Minimum Gain Chargeback. Notwithstanding any other provision of this
Schedule, if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, then, subject to the exceptions set forth in Regulations
§ 1.704-2(f)(2), (3), (4) and (5), each Shareholder shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to such Shareholder’s share of the net decrease in
Partnership Minimum Gain, as determined under Regulations § 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Shareholder pursuant
thereto. The items to be so allocated shall be determined in such section of the
Regulations in accordance with Regulations § 1.704-2(f). This Section 3.2(B) is
intended to comply with the minimum gain chargeback requirements in Regulations
§ 1.704-2(f) and shall be interpreted consistently therewith.

 

  (C)

Partner Minimum Gain Chargeback. Notwithstanding any other provision of this
Schedule 1 except Section 3.2(B), if there is a net decrease in Partner Minimum
Gain attributable to a Partner Nonrecourse Debt during any Fiscal Year, then,
subject to the exceptions set forth in Regulations § 1.704-2(i)(4), each
Shareholder who has a share of the Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations
§ 1.704-2(i)(5), shall be specially allocated items of



--------------------------------------------------------------------------------

 

Company income and gain for such year (and, if necessary, subsequent years) in
an amount equal to such Shareholder’s share of the net decrease in Partner
Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Regulations § 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Shareholder pursuant thereto. The items to be so
allocated shall be determined in accordance with Regulations § 1.704-2(i)(4).
This Section 3.2(C) is intended to comply with the minimum gain chargeback
requirement in the Regulations and shall be interpreted consistently therewith.

 

  (D) Qualified Income Offset. Notwithstanding any other provision of this
Schedule, except Sections 3.2(B) and 3.2(C), in the event any Shareholder
receives any adjustments, allocations or distributions described in Regulations
§ 1.704-1(b)(2)(ii)(d)(4), (5), or (6), that cause or increase an Adjusted
Capital Account Deficit of such Shareholder, items of Company income and gain
shall be specially allocated to such Shareholder in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Shareholder as quickly as possible.

 

  (E) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall
be allocated to the Shareholders in proportion to their respective shares of
Profits and Losses.

 

  (F) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Shareholder who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
§ 1.704-2(i)(1).

 

  (G) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code § 734(b) or 743(b) is required,
pursuant to Regulations § 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Shareholders in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such section of the Regulations.

Each Shareholder hereby agrees to provide the Company with all information
necessary to give effect to an election made under Code § 754 if the Board
determines to make such an election; provided, however, that the cost associated
with such an election shall be borne by the Company as a whole. With respect to
such election:

 

  (i) Any change in the amount of the depreciation deducted by the Company and
any change in the gain or loss of the Company, for US federal income tax
purposes, resulting from an adjustment pursuant to Code § 743(b) shall be
allocated entirely to the transferee of the Shares or portion thereof so
transferred. Neither the capital contribution obligations of, nor the Shares of,
nor the amount of any cash distributions to, the Shareholders shall be affected
as a result of such election, and except as provided in Regulations
§ 1.704-1(b)(2)(iv)(m), the making of such election shall have no effect except
for US federal and (if applicable) state and local income tax purpose,



--------------------------------------------------------------------------------

  (ii) Solely for US federal and, if applicable, state and local income tax
purposes and not for the purpose of maintaining the Shareholders’ Capital
Accounts (except as provided in Regulations § 1.704-1(b)(2)(iv)(m)), the Company
shall keep a written record for those assets, the bases of which are adjusted as
a result of such election, and the amount at which such assets are carried on
such record shall be debited (in the case of an increase in basis) or credited
(in the case of a decrease in basis) by the amount of such basis adjustment. Any
change in the amount of the depreciation deducted by the Company and any change
in the gain or loss of the Company, for US federal and (if applicable) state and
local income tax purposes, attributable to the basis adjustment made as a result
of such election shall be debited or credited, as the case may be, on such
record.

 

  (H) Curative Allocations. The allocations set forth in Sections 3.2(A), (B),
(C) and (D) above (the “Regulatory Allocations”) are intended to comply with
certain requirements of Regulations § 1.704-1(b). The Regulatory Allocations
shall be taken into account for the purpose of equitably adjusting subsequent
allocations of Profits and Losses, and items of income, gain, loss, and
deduction among the Shareholders so that, to the extent possible, the net amount
of such allocations of Profits and Losses and other items to each Shareholder
shall be equal to the net amount that would have been allocated to each such
Shareholder if the Regulatory Allocations had not occurred.

 

  (I) Nonrecourse Debt Distribution. To the extent permitted by Regulations
§ 1.704-2(h)(3) and 1.704-2(i)(6), the Board shall endeavor to treat
distributions as having been made from the proceeds of Nonrecourse Liabilities
or Partner Nonrecourse Debt only to the extent that such distributions would
cause or increase a deficit balance in any Shareholder’s Capital Account that
exceeds the amount such Shareholder is otherwise obligated to restore (within
the meaning of Regulations § 1.704-1(b)(ii)(c)) as of the end of the Company’s
taxable year in which the distribution occurs.

3.3 Allocations for Tax Purposes.

 

  (A) Except as otherwise provided in this Section 3.3, for US federal income
tax purposes, each item of income, gain, loss and deduction shall be allocated
among the Shareholders in the same manner as its correlative item of Profits or
Losses is allocated pursuant to Sections 3.1 and 3.2.

 

  (B) In accordance with Code § 704(b) and 704(c) and the Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Company shall, solely for US federal income
tax purposes, be allocated among the Shareholders so as to take into account any
variation between the adjusted basis of such property to the Company for US
federal income tax purposes and the initial Gross Asset Value of such property.
If the Gross Asset Value of any Company property is adjusted as described in the
definition of Gross Asset Value, subsequent allocations of income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for US federal income tax purposes and
the Gross Asset Value of such asset in the manner prescribed under Code § 704(b)
and 704(c) and the Regulations thereunder. In furtherance of the foregoing, the
Company shall employ any reasonable method selected by the Board.



--------------------------------------------------------------------------------

3.4 Allocations to Transferred Shares. Profits and Losses allocable to Shares
assigned or reissued during a Fiscal Year shall be allocated to each person who
was the holder of such Shares during such Fiscal Year, in proportion to the
number of days that each such holder was recognised as the owner of such shares
during such Fiscal Year or by an interim closing of the books or in any other
proportion permitted by the Code and selected by the Board in accordance with
the Articles, without regard to the results of Company operations or the date,
amount or recipient of any distributions which may have been made with respect
to such Shares.

3.5 US Tax Treatment; Subsidiaries. Following the Company’s treatment as a
partnership for US federal income tax purposes, the Company shall take any and
all actions necessary or appropriate to be treated at all times as a partnership
for US federal income tax purposes. In addition, the Board shall elect to treat
all subsidiaries or other investments of the Company as partnerships or
disregarded entities for US federal income tax purposes, as applicable unless
otherwise directed by a Shareholder that is directly or indirectly owned by CB
Richard Ellis Realty Trust. Each Shareholder hereby consent to the filing of any
tax elections or other consents or statements necessary or appropriate to treat
the Company and any subsidiary or investment of the Company as a partnership or
disregarded entity (as the case may be) for US federal income tax purposes.

3.6 Tax Matters Partner. The Board shall designate RT Princeton CE Holdings, LLC
as the “tax matters partner” (in this Section called the “TMP”) as defined in
Code § 6231(a)(7) of the Company. Without limitation of the foregoing, the TMP
shall be authorised to extend the statute of limitations, file a request for
administrative adjustment, file suit concerning any tax refund or deficiency
relating to any Company administrative adjustment or enter into any settlement
agreement relating to any Company item of income, gain, loss, deduction or
credit for any Fiscal Year of the Company, in each case, with respect to US
federal, state and local tax matters. The TMP shall indemnify and reimburse the
Company for all expenses, including legal and accounting fees, claims,
liabilities, losses and damages incurred in connection with any administrative
or judicial proceeding with respect to the tax liability of the Shareholders or
in connection with any audit of the Company’s income tax returns, or in respect
of any other obligation on the Company to prepare, maintain or file any
accounts, records, returns, elections or other such documents required for US
federal, state or local tax purposes.

3.7 Each Indirect Investment Vehicle or other entity in which the Company
directly or indirectly owns an interest and that is treated as a partnership for
US federal income tax purposes shall comply with each provision of this Schedule
9. For the purpose of any such entity’s compliance with this Schedule 9, any
reference to the “Company” shall be deemed to refer to such entity, any
reference to a “Shareholder” shall be deemed to refer to the partners of such
entity for US federal income tax purpose, and each other term in this Schedule 9
shall be understood to be defined such that the provisions of this Schedule 9
shall apply to such entity in a manner analogous to the application of such
provisions to the Company. Notwithstanding the foregoing, the first sentence of
section 3.6 shall not apply to any entity in which RT Princeton CE Holdings, LLC
is not a partner for US federal income tax purposes, and the Board shall
designate as TMP of each such entity a person that is a partner of such entity
for US federal income tax purposes and that is either (i) the Company or (ii) an
entity in which the Company holds a direct or indirect equity interest. Any
person who is designated a TMP pursuant to the foregoing sentence shall delegate
its duties as TMP to RT Princeton Holdings, LLC, and/or follow all instructions
of RT Princeton Holdings, LLC with respect to such duties, to the extent
consistent with applicable law.



--------------------------------------------------------------------------------

Signed, sealed and delivered for and on behalf of   )    GOODMAN EUROPE
DEVELOPMENT PTY   )    LIMITED in its capacity as trustee for THE   )    GOODMAN
EUROPE DEVELOPMENT TRUST   )    by its attorney in the presence of:   )   

 

Signature of attorney  

/s/ Carl Bicego

   Signature of witness  

/s/ Angela Lin

   Name (in BLOCK CAPITALS) ANGELA LIN   

 

   Address  

77A Livingstone Avenue

      

Pymble NSW, 2073

      

Australia

  

 

Signed by RT PRINCETON CE HOLDINGS, LLC   )    a Delaware limited liability
company   )    acting by   )    Name:  Charles W. Hessel      Title:  Vice
President      in the presence of:  Gregory L. Vinson   )   

 

Signature of witness  

/s/ Gregory L. Vinson

   Name (in BLOCK CAPITALS) GREGORY L. VINSON   

 

   Address  

c/o CB Richard Ellis Realty Trust

      

47 Hulfish Street, Suite 210

      

Princeton, NJ 08542

  

 

Signed by GOODMAN PRINCETON HOLDINGS   )    (LUX) S.À R.L.   )    acting by
Dominique Prince      a director,   )    in the presence of:   )   

 

Signature of witness  

/s/ Lorna Ros

   Name (in BLOCK CAPITALS) LORNA ROS   

 

   Address  

8 Rue Hiene

      

L1720 Luxembourg

  